 

Exhibit 10.1





 

Execution Version

 

  EV Energy Partners, L.P.  

restructuring support agreement

 

March 13, 2018

 

 

 

This Restructuring Support Agreement (together with the exhibits and schedules
attached hereto, which includes, without limitation, the Restructuring Term
Sheet and the RBL Term Sheet (each as defined below), as each may be amended,
restated, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”),1 dated as of March 13, 2018, is
entered into by and among: (i) EV Energy Partners, L.P. (“EVEP”), EV Energy GP,
LP EV Management LLC, and certain of EVEP’s wholly owned subsidiaries (such
entities, each a “Debtor” and, collectively, the “Debtors”);2 (ii) the
undersigned holders or investment managers for certain funds and/or managed
accounts that are holders of senior notes (the “Noteholders”) issued pursuant to
that certain Indenture, dated as of March 22, 2011 (as amended, restated,
modified, supplemented, or replaced from time to time prior to the Petition
Date, the “Indenture”), for the 8.0% Senior Notes due 2019 (the “Notes”) among
EVEP, EV Energy Finance Corp., each of the guarantors party thereto, and U.S.
Bank National Association, as indenture trustee (the “Notes Trustee”) that are
(and any Noteholder that may become in accordance with Section 15 and/or
Section 16 hereof) signatories hereto (collectively, the “Consenting
Noteholders”); (iii) the lenders (collectively, the “RBL Lenders”) party to that
reserve-based lending facility (the “RBL Facility”) arising under that certain
Second Amended and Restated Credit Agreement dated as of April 26, 2011 (as
amended, restated, modified, supplemented, or replaced from time to time prior
to the Petition Date, the “Credit Agreement”) by and among EVEP, EV Properties,
L.P., as borrower, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “RBL Agent”), BNP Paribas and Wells Fargo, National Association,
as co-syndication agents, BBVA Compass and Citibank, N.A., as co-documentation
agents, and the guarantors party thereto (as may be amended and restated, or
otherwise modified from time to time the “RBL Credit Agreement”) that are (and
any that may become in accordance with Section 15 and/or Section 16 hereof)
signatories hereto (collectively, the “Consenting RBL Lenders”)3; and (iv)
EnerVest, Ltd. (“EnerVest”), and EnerVest Operating, L.L.C. (collectively, the
“EnerVest Parties”). This Agreement collectively refers to the Debtors, the
Consenting Noteholders, the Consenting RBL Lenders, and the EnerVest Parties as
the “Parties” and, each individually, as a “Party.”

 



 

 



  1 Unless otherwise noted, capitalized terms used but not immediately defined
herein shall have the meanings ascribed to them at a later point in this
Agreement, the Restructuring Term Sheet, or the RBL Term Sheet.

 

  2 Until the occurrence of an RSA Termination Date, every entity that is a
Debtor (as defined below) shall be a party to this Agreement.

 

  3 For the purposes of this Agreement, the term “Consenting RBL Lender” shall
mean the business unit defined in the signature blocks appended hereto for such
RBL Lender.

 

 

 

 

RECITALS

 

WHEREAS, the Parties have engaged in good faith, arm’s-length negotiations
regarding restructuring transactions (the “Restructuring”) pursuant to the terms
and conditions set forth in this Agreement, including a joint pre-packaged plan
of reorganization for the Debtors (the “Pre-Packaged Plan”) on terms consistent
in all respects with: (a) the restructuring term sheet attached hereto as
Exhibit A (as may be amended, restated, supplemented, or otherwise modified from
time to time in accordance with this Agreement, the “Restructuring Term Sheet”)
and (b) the term sheet attached hereto as Exhibit B (as may be amended,
restated, supplemented, or otherwise modified from time to time in accordance
with this Agreement the “RBL Term Sheet), each as incorporated herein by
reference pursuant to Section 2 hereof;

 

WHEREAS, it is anticipated that the Restructuring will be implemented through
jointly-administered voluntary cases commenced by the Debtors (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101–1532 (as amended, the “Bankruptcy Code”), in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”), and pursuant to the
Pre-Packaged Plan, which will be filed by the Debtors in the Chapter 11 Cases;

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

AGREEMENT

 

1.          RSA Effective Date. This Agreement shall become effective, and the
obligations contained herein shall become binding upon the Parties, upon the
first date (such date, the “RSA Effective Date”) that (i) this Agreement has
been executed by (a) each Debtor; (b) Consenting Noteholders holding, in
aggregate, at least 66 2/3% in principal amount outstanding of all Notes
Claims;4 (c) Consenting RBL Lenders holding, in aggregate, at least 66 2/3% in
principal amount outstanding of all RBL Claims5; and (d) each of the EnerVest
Parties and (ii) all of the outstanding fees and expenses incurred and invoiced
as of the date of this Agreement that are required to be paid under Section 7(c)
shall have been paid.

 

2.          Exhibits and Schedules Incorporated by Reference. Each of the
exhibits attached hereto (and any schedules to such exhibits) (collectively, the
“Exhibits and Schedules”) is expressly incorporated herein and made a part of
this Agreement, and all references to this Agreement shall include the Exhibits
and Schedules. In the event of any inconsistency between this Agreement (without
reference to the Exhibits and Schedules) and the Exhibits and Schedules, this
Agreement (without reference to the Exhibits and Schedules) shall govern.

 



 



  4 “Notes Claims” shall mean all Claims (as defined in the Bankruptcy Code) and
obligations arising under or related to the Notes.

 

  5 “RBL Claims” shall mean all Claims (as defined in the Bankruptcy Code) and
obligations arising under or related to the RBL Facility.

 

 2 

 

 

3.          Restructuring Documents. The definitive documents and agreements
governing the Restructuring (the “Restructuring Documents”) shall include:
(a) the Pre-Packaged Plan (and all exhibits thereto) and the confirmation order
with respect to the Pre-Packaged Plan (the “Confirmation Order”); (b) the
related disclosure statement (and all exhibits thereto) with respect to the
Pre-Packaged Plan (the “Disclosure Statement”); (c) the solicitation materials
with respect to the Pre-Packaged Plan (collectively, the “Solicitation
Materials”); (d) the interim order approving the Debtors use of cash collateral
(the “Interim Cash Collateral Order”) and the final order approving the Debtors’
use of cash collateral (the “Final Cash Collateral Order,” and together with the
Interim Cash Collateral Order, the “Cash Collateral Orders”); (e) the Amended
RBL Credit Agreement; (f) documents in respect of the Alternative Term Loan
Facility (as defined in the Restructuring Term Sheet) (if necessary); (g) the
New Warrant Agreement and the New Warrants (each as defined in the Restructuring
Term Sheet); (h) the organizational and governance documents for the Reorganized
Debtors (and/or any new entity created as part of the Restructuring), including,
as applicable, certificates of incorporation, certificates of formation or
certificates of limited partnership (or equivalent organizational documents),
bylaws, limited liability company agreements, limited partnership agreements,
shareholders agreements, operating agreements (or equivalent governing
documents) and/or registration rights agreements (collectively, the “Corporate
Governance Documents”); (i) the New Omnibus Agreement (as defined in the
Restructuring Term Sheet); (j) any agreements governing the MIP (as defined in
the Restructuring Term Sheet); (k) such other definitive documentation relating
to the Restructuring as is necessary or desirable to consummate the
Restructuring and the Pre-Packaged Plan; and (l) any other agreement,
instruments, pleadings seeking or responding to a request for substantive
relief, orders and/or documents seeking substantive relief (including
substantive “first day” motions and the related orders) that are filed by the
Debtors in the Chapter 11 Cases (including any exhibits, amendments,
modifications or supplements made thereto from time to time). The Restructuring
Documents identified in the foregoing sentence remain subject to negotiation and
shall, upon completion, contain terms, conditions, representations, warranties,
and covenants consistent in all material respect with the terms of this
Agreement. Any document that is included within the definition of “Restructuring
Documents,” including any amendment, supplement, or modification thereof, shall
be in a form and substance satisfactory to the (i) Debtors, (ii) Noteholders
holding more than 50% in principal amount outstanding of the Notes Claims held
by the Consenting Noteholders or their transferees pursuant to a valid transfer
under this Agreement (“Required Consenting Noteholders”), and (iii) RBL Lenders
holding more than 50% in principal amount outstanding of the RBL Claims held by
the Consenting RBL Lenders or their transferees pursuant to a valid transfer
under this Agreement (“Required Consenting RBL Lenders”) solely with respect to
(1) the documents listed in parts (a), (b), (c), (d), (e), and (f) of this
section and (2) the documents listed in parts (k) and (l) of this section that
have a material impact on the RBL Lenders; provided that (x) the New Omnibus
Agreement shall be in form and substance satisfactory to the Debtors, the
Required Consenting Noteholders and the EnerVest Parties and (y) the Corporate
Governance Documents shall be in form and substance satisfactory to the Required
Consenting Noteholders in their sole discretion (provided that the Corporate
Governance Documents shall also be subject to the consent of the Debtors (which
consent shall not be unreasonably withheld, conditioned, or delayed)).

 

4.          Milestones. As provided in and subject to Section  6, the Debtors
shall implement the Restructuring on the following timeline (each deadline, a
“Milestone”):

 

 3 

 

 

(a)the Debtors shall commence the solicitation of votes to accept or reject the
Pre-Packaged Plan on or before March 16, 2018 and, in connection with such
solicitation, establish a date no later than March 30, 2018 as the deadline to
submit votes to accept or reject such Pre-Packaged Plan;

 

(b)no later than April 8, 2018, the Debtors shall commence the Chapter 11 Cases
by filing bankruptcy petitions with the Bankruptcy Court (such filing date, the
“Petition Date”);

 

(c)on the Petition Date, the Debtors shall file the Pre-Packaged Plan and
Disclosure Statement (excluding any plan supplement or exhibits to the
Pre-Packaged Plan);

 

(d)no later than (i) the earlier of (x) seven days after the Petition Date and
(y) the date that is one Business Day after other customary first day orders are
entered by the Bankruptcy Court, the Bankruptcy Court shall have entered the
Interim Cash Collateral Order and (ii) 45 days after the Petition Date, the
Bankruptcy Court shall have entered the Final Cash Collateral Order;

 

(e)no later than 45 days after the Petition Date, the Bankruptcy Court shall
have entered the Confirmation Order that has become a Final Order6; and

 

(f)no later than 75 days after the Petition Date, the Debtors shall consummate
the transactions contemplated by the Pre-Packaged Plan (the date of such
consummation, the “Effective Date”).

 

The Debtors may extend a Milestone with the express prior written consent of the
Required Consenting Noteholders and the Required Consenting RBL Lenders.

 

5.          Commitment of Consenting Noteholders. Each Consenting Noteholder
shall (severally, and not jointly and severally), solely as it remains the legal
owner, beneficial owner, and/or investment advisor or manager of or with power
and/or authority to bind any Claims held by it, from the RSA Effective Date
until the occurrence of an RSA Termination Date (as defined below):

 



 





  6 “Final Order” means an order or judgment of the Bankruptcy Court (or any
other court of competent jurisdiction) entered by the Clerk of the Bankruptcy
Court (or such other court) on the docket in the Chapter 11 Cases (or the docket
of such other court), which has not been modified, amended, reversed, vacated or
stayed and as to which (x) the time to appeal, petition for certiorari, or move
for a new trial, stay, reargument or rehearing has expired and as to which no
appeal, petition for certiorari or motion for new trial, stay, reargument or
rehearing shall then be pending or (y) if an appeal, writ of certiorari, new
trial, stay, reargument or rehearing thereof has been sought, such order or
judgment of the Bankruptcy Court (or other court of competent jurisdiction)
shall have been affirmed by the highest court to which such order was appealed,
or certiorari shall have been denied, or a new trial, stay, reargument or
rehearing shall have been denied or resulted in no modification of such order,
and the time to take any further appeal, petition for certiorari or move for a
new trial, stay, reargument or rehearing shall have expired, as a result of
which such order shall have become final in accordance with Rule 8002 of the
Federal Rules of Bankruptcy Procedure; provided that no order shall fail to be a
Final Order solely due to the possibility that a motion pursuant to section
502(j) of the Bankruptcy Code, Rules 59 or 60 of the Federal Rules of Civil
Procedure, or Rule 9024 of the Bankruptcy Rules may be filed with respect to
such order.



 

 4 

 



(a)support and cooperate with the Debtors to take all commercially reasonable
actions necessary to consummate the Restructuring in accordance with the
Pre-Packaged Plan and the terms and conditions of this Agreement, the
Restructuring Term Sheet, and the RBL Term Sheet (but without limiting consent
and approval rights provided in this Agreement or the Restructuring Documents),
including: (i) timely voting all of its Claims against, or interests in, as
applicable, the Debtors now or hereafter owned by such Consenting Noteholder (or
for which such Consenting Noteholder now or hereafter has voting control over)
to accept the Pre-Packaged Plan in accordance with the applicable procedures set
forth in the Disclosure Statement and the Solicitation Materials upon receipt of
Solicitation Materials; (ii) timely returning a duly-executed ballot in
connection therewith; and (iii) supporting and not opting out of any releases
under the Pre-Packaged Plan;

 

(b)not withdraw, amend, or revoke (or cause to be withdrawn, amended, or
revoked) its vote with respect to the Pre-Packaged Plan;

 

(c)not, directly or indirectly, object to, delay, impede, or take any other
action to interfere with the acceptance or implementation of the Restructuring,
including, without limitation, (i) initiating or joining any legal proceeding,
objecting, directly or indirectly, to the Pre-Packaged Plan or the Restructuring
Documents or (ii) negotiating or proposing, filing, supporting, or voting for
any other plan, sale, proposal or offer of dissolution, winding up, liquidation,
reorganization, merger, or restructuring of EVEP or any of its subsidiaries that
is inconsistent with or that would be reasonably likely to prevent, delay, or
impede the consummation of the Restructuring;

 

(d)not take any action (or encourage or instruct any other party to take any
action) in respect of any “Default” or an “Event of Default” under the Indenture
that (i) exist as of the RSA Effective Date or (ii) are a result of the
commencement of the Chapter 11 Cases or the undertaking of any Debtor hereunder
to implement the Restructuring through the Chapter 11 Cases;

 

(e)provide prompt written notice to EVEP between the date hereof and the
Effective Date of the Pre-Packaged Plan of (i) the occurrence, or failure to
occur, of any event of which the occurrence or failure to occur would be
reasonably likely to cause (A) any representation or warranty contained in this
Agreement to be untrue or inaccurate in any material respect, (B) any material
covenant contained in this Agreement not to be satisfied in any material
respect, or (C) any condition precedent contained in the Pre-Packaged Plan or
this Agreement not to occur or become impossible to satisfy, (ii) receipt of any
written notice from any third party alleging that the consent of such party is
or may be required as a condition precedent to consummation of the transactions
contemplated by the Restructuring, (iii) receipt of any written notice from any
governmental body that is material to the consummation of the transactions
contemplated by the Restructuring, (iv) receipt of any written notice of any
proceeding commenced or threatened against any Party that would otherwise affect
in any material respect the transactions contemplated by the Restructuring, and
(v) any failure of such Consenting Noteholder to comply, in any material
respect, with or satisfy any covenant, condition or agreement to be complied
with or satisfied by them hereunder as a condition precedent to the consummation
of the transactions contemplated by the Restructuring; and

 

 5 

 



(f)not take any other action that is materially inconsistent with its
obligations under this Agreement.

 

Notwithstanding the foregoing, nothing in this Agreement and neither a vote to
accept the Pre-Packaged Plan by any Consenting Noteholder nor the acceptance of
the Pre-Packaged Plan by any Consenting Noteholder shall (x) be construed to
prohibit any Consenting Noteholder from appearing as a party-in-interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as, from the RSA
Effective Date until the occurrence of an RSA Termination Date applicable to
such Consenting Noteholder, such appearance and the positions advocated in
connection therewith are not inconsistent with this Agreement and are not for
the purpose of hindering, delaying, or preventing the consummation of the
Restructuring, (y) affect the ability of any Consenting Noteholder to consult
with other Consenting Noteholders or the Debtors or (subject to all terms and
conditions of any applicable confidentiality arrangements) the RBL Agent, the
RBL Lenders, or the EnerVest Parties, provided that such consultation is not for
the purpose of hindering, delaying, or preventing the consummation of the
Restructuring, or (z) impair or waive the rights of any Consenting Noteholder to
assert or raise any objection permitted under this Agreement in connection with
any hearing on confirmation of the Pre-Packaged Plan or in the Bankruptcy Court
or prevent such Consenting Noteholder from enforcing this Agreement against the
Debtors, the EnerVest Parties, the Consenting RBL Lenders, or any other
Consenting Noteholder.

 

6.          Commitment of Consenting RBL Lenders. Each Consenting RBL Lender
shall (severally, and not jointly and severally), solely as it remains the legal
owner, beneficial owner, and/or investment advisor or manager of or with power
and/or authority to bind any Claims held by it, from the RSA Effective Date
until the occurrence of an RSA Termination Date (as defined below):

 

(a)support and cooperate with the Debtors to take all commercially reasonable
actions necessary to consummate the Restructuring in accordance with the
Pre-Packaged Plan and the terms and conditions of this Agreement, the
Restructuring Term Sheet, and the RBL Term Sheet (but without limiting consent
and approval rights provided in this Agreement or the Restructuring Documents),
including: (i) timely vote all of its Claims against, or interests in, as
applicable, the Debtors now or hereafter owned by such Consenting RBL Lender (or
for which such Consenting RBL Lender now or hereafter has voting control over)
to accept the Pre-Packaged Plan in accordance with the applicable procedures set
forth in the Disclosure Statement and the Solicitation Materials upon receipt of
Solicitation Materials; (ii) timely return a duly-executed ballot in connection
therewith; and (iii) support and not opt out of any releases under the
Pre-Packaged Plan so long as such Consenting RBL Lender is a beneficiary of such
releases;

 

 6 

 



(b)not withdraw, amend, or revoke (or cause to be withdrawn, amended, or
revoked) its vote with respect to the Pre-Packaged Plan;

 

(c)not, directly or indirectly, object to, delay, impede, or take any other
action to interfere with the acceptance or implementation of the Restructuring,
including, without limitation, (i) initiating or joining any legal proceeding,
objecting, directly or indirectly, to the Pre-Packaged Plan or the Restructuring
Documents or (ii) negotiating or proposing, filing, supporting, or voting for
any other plan, sale, proposal or offer of dissolution, winding up, liquidation,
reorganization, merger, or restructuring of EVEP or any of its subsidiaries that
is inconsistent with or that would be reasonably likely to prevent, delay, or
impede the consummation of the Restructuring;

 

(d)not take any action (or encourage or instruct any other party to take any
action) in respect of any “Default” or an “Event of Default” under the Credit
Agreement that (i) exist as of the RSA Effective Date or (ii) are a result of
the commencement of the Chapter 11 Cases or the undertaking of any Debtor
hereunder to implement the Restructuring through the Chapter 11 Cases;

 

(e)provide prompt written notice to EVEP between the date hereof and the
Effective Date of the Pre-Packaged Plan of (i) the occurrence, or failure to
occur, of any event of which the occurrence or failure to occur would be
reasonably likely to cause (A) any representation or warranty contained in this
Agreement to be untrue or inaccurate in any material respect, (B) any material
covenant contained in this Agreement not to be satisfied in any material
respect, or (C) any condition precedent contained in the Pre-Packaged Plan or
this Agreement not to occur or become impossible to satisfy, (ii) receipt of any
written notice from any third party alleging that the consent of such party is
or may be required as a condition precedent to consummation of the transactions
contemplated by the Restructuring, (iii) receipt of any written notice from any
governmental body that is material to the consummation of the transactions
contemplated by the Restructuring, (iv) receipt of any written notice of any
proceeding commenced or threatened against any Party that would otherwise affect
in any material respect the transactions contemplated by the Restructuring, and
(v) any failure of such Consenting RBL Lender to comply, in any material
respect, with or satisfy any covenant, condition or agreement to be complied
with or satisfied by them hereunder as a condition precedent to the consummation
of the transactions contemplated by the Restructuring; and

 

 7 

 



(f)not take any other action that is materially inconsistent with its
obligations under this Agreement.

 

Notwithstanding the foregoing, nothing in this Agreement and neither a vote to
accept the Pre-Packaged Plan by any Consenting RBL Lender nor the acceptance of
the Pre-Packaged Plan by any Consenting RBL Lender shall (x) be construed to
prohibit any Consenting RBL Lender from appearing as a party-in-interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as, from the RSA
Effective Date until the occurrence of an RSA Termination Date applicable to
such Consenting RBL Lender, such appearance and the positions advocated in
connection therewith are not inconsistent with this Agreement and are not for
the purpose of hindering, delaying, or preventing the consummation of the
Restructuring, (y) affect the ability of any Consenting RBL Lender to consult
with other Consenting RBL Lenders or the Debtors or (subject to all terms and
conditions of any applicable confidentiality arrangements) the Notes Trustee,
the Noteholders, or the EnerVest Parties, provided that such consultation is not
for the purpose of hindering, delaying, or preventing the consummation of the
Restructuring, or (z) impair or waive the rights of any Consenting RBL Lender to
assert or raise any objection permitted under this Agreement in connection with
any hearing on confirmation of the Pre-Packaged Plan or in the Bankruptcy Court
or prevent such Consenting RBL Lender from enforcing this Agreement against the
Debtors, the EnerVest Parties, the Consenting Noteholders, or any other
Consenting RBL Lender.

 

Notwithstanding anything to the contrary in this Agreement, RBL Claims (as
defined below), other Claims, equity interests, actions or activities of a
Consenting RBL Lender subject to this Agreement shall not include any RBL
Claims, Claims, equity interests, actions or activities held or performed in a
fiduciary capacity or held, acquired or performed by any other division,
business unit or trading desk of such Consenting RBL Lender (other than the
division, business unit or trading desk expressly identified on the signature
pages hereto), unless and until such division, business unit or trading desk is
or becomes a party to this Agreement.

 

7.          Commitment of the Debtors. Subject to the terms and conditions
hereof, and except as the Required Consenting Noteholders and Required
Consenting RBL Lenders may expressly release the Debtors in writing from any of
the following obligations (which release may be withheld, conditioned or delayed
by Required Consenting Noteholders and the Required Consenting RBL Lenders in
their sole discretion):

 

(a)Each of the Debtors (i) agrees to (A) support and complete the Restructuring
as set forth in the Pre-Packaged Plan and this Agreement, (B) negotiate in good
faith all Restructuring Documents that are subject to negotiation as of the RSA
Effective Date and take any and all necessary and appropriate actions in
furtherance of the Restructuring, the Pre-Packaged Plan and this Agreement, and
(C) make commercially reasonable efforts to complete the Restructuring in
accordance with each Milestone set forth in Section 4 of this Agreement, and
(ii) shall not undertake any action materially inconsistent with the adoption
and implementation of the Pre-Packaged Plan and the speedy confirmation thereof,
including, without limitation, filing any motion to reject this Agreement.

 

 8 

 



(b)Each of the Debtors agrees to provide prompt written notice to the Consenting
Noteholders and the Consenting RBL Lenders between the date hereof and the
Effective Date of the Pre-Packaged Plan of (i) the occurrence, or failure to
occur, of any event of which the occurrence or failure to occur would be
reasonably likely to cause (A) any representation or warranty of the Debtors
contained in this Agreement to be untrue or inaccurate in any material respect,
(B) any covenant of the Debtors contained in this Agreement not to be satisfied
in any material respect, or (C) any condition precedent contained in the
Pre-Packaged Plan or this Agreement not to occur or become impossible to
satisfy, (ii) receipt of any written notice from any third party alleging that
the consent of such party is or may be required as a condition precedent to
consummation of the transactions contemplated by the Restructuring, (iii)
receipt of any written notice from any governmental body that is material to the
consummation of the transactions contemplated by the Restructuring, (iv) receipt
of any written notice of any proceeding commenced or threatened against the
Debtors that would otherwise affect in any material respect the transactions
contemplated by the Restructuring, and (v) any failure of the Debtors to comply,
in any material respect, with or satisfy any covenant, condition, or agreement
to be complied with or satisfied by them hereunder as a condition precedent to
the consummation of the transactions contemplated by the Restructuring.

 

(c)The Debtors shall pay the reasonable and documented fees and expenses of: (i)
the ad hoc committee of Noteholders (the “Ad Hoc Noteholder Committee”),7
whether incurred before or after the Petition Date, limited to the reasonable
and documented fees and expenses of Akin Gump Strauss Hauer & Feld LLP (“Akin
Gump”), as lead counsel, one local counsel and Intrepid Partners, LLC, as
financial advisor (together, the “Consenting Noteholder Advisors”), in each
case, after receipt of applicable invoices and in accordance with engagement
letters of such professionals; and (ii) the RBL Agent, whether incurred before
or after the Petition Date, limited to the reasonable and documented fees and
expenses of Simpson Thacher & Bartlett LLP, as lead counsel (“Simpson Thacher”),
one local counsel, and RPA Advisors, as financial advisor (together, the “RBL
Agent Advisors”), in each case, after receipt of applicable invoices; provided
that the timing of the payment of such fees and expenses incurred after the
Petition Date shall be subject to the terms of the Cash Collateral Orders and/or
the Pre-Packaged Plan; provided, further, that the Debtors shall also promptly
reimburse each member of the Ad Hoc Noteholder Committee and each Consenting RBL
Lender in cash for all reasonable and documented out-of-pocket costs or expenses
(which expenses shall not include additional professionals’ fees without the
prior written consent of the Debtors) incurred by such Ad Hoc Noteholder
Committee member or such Consenting RBL Lender in connection with this Agreement
or the Restructuring.



 



 



  7 The “Ad Hoc Noteholder Committee” shall mean that certain ad hoc group of
Noteholders represented by Akin Gump Strauss Hauer & Feld LLP.



 

 9 

 



(d)The Debtors shall (i) operate the business of the Debtors in the ordinary
course in a manner that is consistent with this Agreement and past practices,
and use commercially reasonable efforts to preserve intact the Debtors’ business
organization and relationships with third parties and employees, (ii) subject to
applicable non-disclosure agreements and the terms thereof, keep the Consenting
Noteholders and the Consenting RBL Lenders reasonably informed about the
operations of the Debtors, (iii) subject to applicable non-disclosure agreements
and the terms thereof, provide the Consenting Noteholders and the Consenting RBL
Lenders any information reasonably requested regarding the Debtors and provide,
and direct the Debtors’ employees, officers, advisors and other representatives
to provide, to the Consenting Noteholder Advisors and the RBL Agent Advisors,
(A) reasonable access during normal business hours to the Debtors’ books,
records and facilities, and (B) reasonable access to the management and advisors
of the Debtors for the purposes of evaluating the Debtors’ assets, liabilities,
operations, businesses, finances, strategies, prospects and affairs; and (iv)
promptly notify the Consenting Noteholders and the Consenting RBL Lenders of any
governmental or third party complaints, litigations, investigations or hearings
(or communications indicating that the same may be contemplated or threatened).

 

(a)Except as otherwise expressly contemplated by this Agreement or the
Pre-Packaged Plan, the Debtors agree (i) to prepare or cause to be prepared the
applicable Restructuring Documents within the Debtors’ control (including all
relevant motions, applications, orders, agreements and other documents), (ii) to
provide draft copies of the Restructuring Documents within the Debtors’ control,
and all other pleadings and documents the Debtors intend to file with the
Bankruptcy Court, in each case, to Akin Gump and Simpson Thacher as soon as
reasonably practicable before such documents are to be filed with the Bankruptcy
Court; provided that each such pleading or document shall be consistent in all
material respect with, and shall otherwise contain, the terms and conditions set
forth in this Agreement, the Restructuring Term Sheet, and the RBL Term Sheet,
and such other terms and conditions as are reasonably acceptable to the Debtors,
the Required Consenting Noteholders, and the Required Consenting RBL Lenders
(subject to any limitations on the consent rights of the Consenting RBL Lenders
as set forth in Section 3); and (iii) without limiting any approval rights set
forth herein, consult in good faith with Akin Gump and Simpson Thacher (as
applicable) regarding the form and substance of any of the foregoing documents
in advance of the filing, execution, distribution or use (as applicable)
thereof.

 

 10 

 



(b)Subject to the last paragraph of this Section 7 and Section 11(c) hereof, the
Debtors shall (i) cease and cause to be terminated any ongoing solicitation,
discussions and negotiations with respect to any alternative transaction other
than the Restructuring set forth in this Agreement, (ii) not, directly or
indirectly, seek, solicit, negotiate, support, engage in or initiate discussions
relating to, or enter into any agreements relating to, any alternative
transaction other than the Restructuring set forth in this Agreement, and
(iii) not solicit or direct any Person (as defined below), including any of
their representatives or members of the Debtors’ board of directors (or
equivalent) or any direct or indirect holders of existing equity securities of
EVEP, to undertake any of the foregoing. For purposes of this Agreement,
“Person” shall mean an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a governmental or regulatory authority, or any legal entity or
association.

 

(c)The Debtors agree to file timely a formal objection to any motion filed with
the Bankruptcy Court by any Person seeking the entry of an order (A) directing
the appointment of an examiner or a trustee, (B) converting any Chapter 11 Case
to a case under chapter 7 of the Bankruptcy Code or (C) dismissing any of the
Chapter 11 Cases.

 

Notwithstanding anything to the contrary herein, but without limiting any
termination event that might result hereunder, nothing in this Agreement shall
require the directors, officers, or managers of any Debtor (in such person’s
capacity as a director, officer, or manager of such Debtor) to take any action,
or to refrain from taking any action, to the extent taking such action or
refraining to take such action would be reasonably like to result in a breach of
such director’s, officer’s, or manager’s fiduciary obligations under applicable
law, as determined in good faith (after consultation with outside counsel).

 

8.          Commitment of the EnerVest Parties. Each EnerVest Party (severally,
and not jointly and severally) shall, from the RSA Effective Date until the
occurrence of an RSA Termination Date or an EnerVest Termination Date (as
defined below):

 

(a)support and cooperate with the Debtors, the Consenting Noteholders, and the
Consenting RBL Lenders to take all commercially reasonable actions necessary to
consummate the Restructuring in accordance with the Pre-Packaged Plan and the
terms and conditions of this Agreement, the Restructuring Term Sheet, and the
RBL Term Sheet, including, if applicable: (i) timely voting all of its Claims
against, or interests in the Debtors now or hereafter owned by such EnerVest
Party to accept the Pre-Packaged Plan in accordance with the applicable
procedures set forth in the Disclosure Statement and the Solicitation Materials
upon receipt of Solicitation Materials; (ii) timely returning a duly-executed
ballot in connection therewith; and (iii) supporting and not opting out of any
releases under the Pre-Packaged Plan;

 

 11 

 



(b)not withdraw, amend, or revoke (or cause to be withdrawn, amended, or
revoked) its vote, if applicable, with respect to the Pre-Packaged Plan;

 

(c)not object to, delay, impede, or take any other action to interfere with the
acceptance or implementation of the Restructuring, including, without
limitation, (i) initiating or joining any legal proceeding, objecting, directly
or indirectly, to the Pre-Packaged Plan, (ii) negotiating or proposing, filing,
supporting, or voting for any other plan, sale, proposal or offer of
dissolution, winding up, liquidation, reorganization, merger, or restructuring
of EVEP or any of its subsidiaries that is inconsistent with or that would be
reasonably likely to prevent, delay, or impede the consummation of the
Restructuring;

 

(d)if applicable, (i) continue to satisfy, consistent with past practice, all
obligations to the Debtors under the Existing Omnibus Agreement (as defined in
the Restructuring Term Sheet) and any joint operating agreements and other
operating agreements to which the Debtors and any EnerVest Party are a party and
(ii) negotiate, in good faith, the terms of the New Omnibus Agreement and any
modifications to the joint operating agreements and other operating agreements
to which the Debtors and any EnerVest Party are a party; and

 

(e)not take any other action that is materially inconsistent with its
obligations under this Agreement.

 

Notwithstanding the foregoing, nothing in this Agreement and neither a vote to
accept the Pre-Packaged Plan by any EnerVest Party nor the acceptance of the
Pre-Packaged Plan by any EnerVest Party shall (x) be construed to prohibit any
EnerVest Party from appearing as a party-in-interest in any matter to be
adjudicated in the Chapter 11 Cases, so long as, from the RSA Effective Date
until the occurrence of an RSA Termination Date or EnerVest Termination Date
applicable to such EnerVest Party, such appearance and the positions advocated
in connection therewith are not inconsistent with this Agreement and are not for
the purpose of hindering, delaying, or preventing the consummation of the
Restructuring, (y) affect the ability of any EnerVest Party to consult with any
other EnerVest Party or the Debtors or (subject to all terms and conditions of
any applicable confidentiality arrangements) the Consenting Noteholders and the
Consenting RBL Lenders, provided that such consultation is not for the purpose
of hindering, delaying, or preventing the consummation of the Restructuring or
(z) impair or waive the rights of any EnerVest Party to assert or raise any
objection permitted under this Agreement in connection with any hearing on
confirmation of the Pre-Packaged Plan or in the Bankruptcy Court or prevent such
EnerVest Party from enforcing this Agreement against the Debtors, the Consenting
Noteholders, the Consenting RBL Lenders, or any other EnerVest Party.

 

 12 

 



9.          Consenting Noteholder Termination Events. Required Consenting
Noteholders shall have the right, but not the obligation, upon written notice to
the other Parties, to terminate the obligations of the Consenting Noteholders
under this Agreement upon the occurrence of any of the following events, unless
waived, in writing, by Required Consenting Noteholders on a prospective or
retroactive basis (each, a “Noteholder Termination Event”):

 

(a)the failure to meet any of the Milestones in Section 4 unless (i) such
failure is the result of any act, omission, or delay on the part of any of the
Required Consenting Noteholders seeking termination in violation of its
obligations under this Agreement or (ii) such Milestone is extended in
accordance with Section 4;

 

(b)if the Bankruptcy Court enters an order (i) dismissing any of the Chapter 11
Cases, (ii) converting any of the Chapter 11 Cases to a case under chapter 7 of
the Bankruptcy Code other than as contemplated by the Restructuring, (iii)
appointing a trustee or an examiner with expanded powers pursuant to Bankruptcy
Code section 1104 in any of the Chapter 11 Cases, (iv) terminating the Debtors’
exclusive right to file a plan or plans of reorganization pursuant to Bankruptcy
Code section 1121, or (v) making a finding of fraud, dishonesty or misconduct by
any executive, officer or director of the Debtors, regarding or relating to the
Debtors, without the consent of the Required Consenting Noteholders;

 

(c)the Debtors file, without the prior written consent of the Required
Consenting Noteholders, any motion or any request for relief seeking to (i)
dismiss any of the Chapter 11 Cases, (ii) convert any of the Chapter 11 Cases to
a case under chapter 7 of the Bankruptcy Code, or (iii) appoint a trustee or
examiner pursuant to Bankruptcy Code section 1104 in any of the Chapter 11
Cases;

 

(d)upon the Debtors’ withdrawal, waiver, amendment or modification, or the
filing of (or announced intention to file) a pleading seeking to withdraw,
waive, amend or modify any of the Restructuring Documents, including motions,
notices, exhibits, appendices and orders, in a manner not reasonably acceptable
in form and substance to the Required Consenting Noteholders;

 

(e)the issuance by any governmental authority, including the Bankruptcy Court,
any regulatory authority, or any other court of competent jurisdiction, of any
ruling or order enjoining or otherwise making impractical the substantial
consummation of the Restructuring on the terms and conditions set forth in the
Restructuring Term Sheet, the RBL Term Sheet, or the Pre-Packaged Plan; provided
that the Debtors shall have ten (10) business days after issuance of such ruling
or order to obtain relief that would allow consummation of the Restructuring in
a manner that (i) does not prevent or diminish in a material way compliance with
the terms of this Agreement and the Pre-Packaged Plan, and (ii) is acceptable to
the Required Consenting Noteholders;

 

 13 

 



(f)a material breach by any Debtor of any representation, warranty, or covenant
of such Debtor set forth in this Agreement that could reasonably be expected to
delay, prevent, or hinder, other than in a de minimis manner, the Restructuring
or the consummation of the Restructuring that (to the extent curable) remains
uncured for a period of five (5) business days after the receipt by the Debtors
of written notice of such breach;

 

(g)the occurrence of a “Default” or an “Event of Default” under the Indenture,
other than (i) any that exist as of the RSA Effective Date or (ii) as a result
of the commencement of the Chapter 11 Cases or the undertaking of any Debtor
hereunder to implement the Restructuring through the Chapter 11 Cases;

 

(h)any Debtor terminates its obligations under and in accordance with this
Agreement;

 

(i)the Debtors file, propose or otherwise support any plan of liquidation, asset
sale of all or substantially all of the Debtors’ assets or plan of
reorganization other than as contemplated herein;

 

(j)an order is entered by the Bankruptcy Court granting relief from the
automatic stay imposed by Bankruptcy Code section 362 authorizing any party to
proceed against any material asset of any of the Debtors or that would
materially and adversely affect the Debtors’ ability to operate its businesses
in the ordinary course;

 

(k)a failure by the Debtors to pay the fees and expenses of the Consenting
Noteholder Advisors consistent with Section 6(c) of this Agreement;

 

(l)other than with respect to the Chapter 11 Cases, the entry of an order by any
court of competent jurisdiction granting the relief sought in an involuntary
proceeding against any entity constituting the Debtors seeking bankruptcy,
winding up, dissolution, liquidation, administration, moratorium, reorganization
or other relief in respect of any entity constituting the Debtors or the
Debtors’ debts, or of a substantial part of the Debtors’ assets, under any
federal, state or foreign bankruptcy, insolvency, administrative, receivership
or similar law now or hereafter in effect (provided that such involuntary
proceeding is not dismissed within a period of 30 days after the filing
thereof);

 

 14 

 



(m)if any of the Debtors (i) voluntarily commences any case or files any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, except as provided for in this Agreement, (ii)
consents to the institution of, or fails to contest in a timely and appropriate
manner, any involuntary proceeding or petition other than with respect to the
Chapter 11 Cases as described above, (iii) applies for or consents to the
appointment of a receiver, administrator, administrative receiver, trustee,
custodian, sequestrator, conservator or similar official for the Debtors or for
a substantial part of the Debtors’ assets, (iv) files an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) makes a general assignment or arrangement for the benefit of creditors or
(vi) takes any corporate action for the purpose of authorizing any of the
foregoing;

 

(n)a material breach by any EnerVest Party of any representation, warranty, or
covenant of such EnerVest Party set forth in this Agreement that (to the extent
curable) remains uncured for a period of five (5) business days after the
receipt by the EnerVest Party of written notice of such breach;

 

(o)the occurrence of an EnerVest Termination Date; or

 

(p)the occurrence of any other material breach of this Agreement not otherwise
covered in this list by any Debtor that has not been cured (if susceptible to
cure) within five (5) business days after written notice to the Debtors of such
breach.

 

10.         Consenting RBL Lender Termination Events. Required Consenting RBL
Lenders shall have the right, but not the obligation, upon written notice to the
other Parties, to terminate the obligations of the Consenting RBL Lenders under
this Agreement upon the occurrence of any of the following events, unless
waived, in writing, by Required Consenting RBL Lenders on a prospective or
retroactive basis (each, an “RBL Termination Event”):

 

(a)the failure to meet any of the Milestones in Section 4 unless (i) such
failure is the result of any act, omission, or delay on the part of any of the
Required Consenting RBL Lender seeking termination in violation of its
obligations under this Agreement or (ii) such Milestone is extended in
accordance with Section 4;

 

(b)if the Bankruptcy Court enters an order (i) dismissing any of the Chapter 11
Cases, (ii) converting any of the Chapter 11 Cases to a case under chapter 7 of
the Bankruptcy Code other than as contemplated by the Restructuring, (iii)
appointing a trustee or an examiner with expanded powers pursuant to Bankruptcy
Code section 1104 in any of the Chapter 11 Cases, (iv) terminating the Debtors’
exclusive right to file a plan or plans of reorganization pursuant to Bankruptcy
Code section 1121, or (v) making a finding of fraud, dishonesty or misconduct by
any executive, officer or director of the Debtors, regarding or relating to the
Debtors, without the consent of the Required Consenting RBL Lenders;

 

 15 

 



(c)the Debtors file, without the prior written consent of the Required
Consenting RBL Lenders, any motion or any request for relief seeking to (i)
dismiss any of the Chapter 11 Cases, (ii) convert any of the Chapter 11 Cases to
a case under chapter 7 of the Bankruptcy Code, or (iii) appoint a trustee or
examiner pursuant to Bankruptcy Code section 1104 in any of the Chapter 11
Cases;

 

(d)upon the Debtors’ withdrawal, waiver, amendment or modification, or the
filing of (or announced intention to file) a pleading seeking to withdraw,
waive, amend or modify any of the Restructuring Documents identified in Sections
3(a)–(f) herein or Sections (k) and (l) herein (to the extent such Restructuring
Documents identified in (k) or (l) have a material impact on the RBL Lenders) in
a manner not reasonably acceptable in form and substance to the Required
Consenting RBL Lenders; provided that, notwithstanding anything to the contrary
in this Agreement, each Consenting RBL Lender may terminate this Agreement as to
itself under this clause (d) if any of the foregoing Restructuring Documents, or
this Agreement, the RBL Term Sheet or Restructuring Term Sheet, are amended or
modified without the consent of such Consenting RBL Lender and such amendment or
modification (x) adversely affects such Consenting RBL Lender’s treatment as
contemplated in the Restructuring Term Sheet or the RBL Term Sheet, each as in
effect on the RSA Effective Date, or (y) changes in an adverse manner the pro
forma capital structure of the Reorganized Debtors as set forth in the
Restructuring Term Sheet as in effect on the RSA Effective Date (other than as
permitted by the RBL Term Sheet as in effect on the RSA Effective Date);

 

(e)the issuance by any governmental authority, including the Bankruptcy Court,
any regulatory authority, or any other court of competent jurisdiction, of any
ruling or order enjoining or otherwise making impractical the substantial
consummation of the Restructuring on the terms and conditions set forth in the
Restructuring Term Sheet, the RBL Term Sheet, or the Pre-Packaged Plan; provided
that the Debtors shall have ten (10) business days after issuance of such ruling
or order to obtain relief that would allow consummation of the Restructuring in
a manner that (i) does not prevent or diminish in a material way compliance with
the terms of this Agreement and the Pre-Packaged Plan, and (ii) is acceptable to
the Required Consenting RBL Lenders;

 

(f)a material breach by any Debtor of any representation, warranty, or covenant
of such Debtor set forth in this Agreement that could reasonably be expected to
delay, prevent, or hinder, other than in a de minimis manner, the Restructuring
or the consummation of the Restructuring that (to the extent curable) remains
uncured for a period of five (5) business days after the receipt by the Debtors
of written notice of such breach;

 

 16 

 



(g)the occurrence of a “Default” or an “Event of Default” under the Credit
Agreement, other than (i) any that exist as of the RSA Effective Date or (ii) as
a result of the commencement of the Chapter 11 Cases or the undertaking of any
Debtor hereunder to implement the Restructuring through the Chapter 11 Cases;

 

(h)any Debtor terminates its obligations under and in accordance with this
Agreement;

 

(i)the Debtors file, propose or otherwise support any plan of liquidation, asset
sale of all or substantially all of the Debtors’ assets or plan of
reorganization other than as contemplated herein; provided that, notwithstanding
anything to the contrary in this Agreement, each Consenting RBL Lender may
terminate this Agreement as to itself under this clause (i) if such plan or
asset sale (x) adversely affects such Consenting RBL Lender’s treatment as
contemplated in the Restructuring Term Sheet or the RBL Term Sheet, each as in
effect on the RSA Effective Date, or (y) changes in an adverse manner the pro
forma capital structure of the Reorganized Debtors as set forth in the
Restructuring Term Sheet as in effect on the RSA Effective Date (other than as
permitted by the RBL Term Sheet as in effect on the RSA Effective Date);

 

(j)an order is entered by the Bankruptcy Court granting relief from the
automatic stay imposed by Bankruptcy Code section 362 authorizing any party to
proceed against any material asset of any of the Debtors or that would
materially and adversely affect the Debtors’ ability to operate its businesses
in the ordinary course;

 

(k)a failure by the Debtors to pay the fees and expenses of the RBL Agent
Advisors consistent with Section 7(c) of this Agreement;

 

(l)other than with respect to the Chapter 11 Cases, the entry of an order by any
court of competent jurisdiction granting the relief sought in an involuntary
proceeding against any entity constituting the Debtors seeking bankruptcy,
winding up, dissolution, liquidation, administration, moratorium, reorganization
or other relief in respect of any entity constituting the Debtors or the
Debtors’ debts, or of a substantial part of the Debtors’ assets, under any
federal, state or foreign bankruptcy, insolvency, administrative, receivership
or similar law now or hereafter in effect (provided that such involuntary
proceeding is not dismissed within a period of 30 days after the filing
thereof);

 

 17 

 



(m)if any of the Debtors (i) voluntarily commences any case or files any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, except as provided for in this Agreement, (ii)
consents to the institution of, or fails to contest in a timely and appropriate
manner, any involuntary proceeding or petition other than with respect to the
Chapter 11 Cases as described above, (iii) applies for or consents to the
appointment of a receiver, administrator, administrative receiver, trustee,
custodian, sequestrator, conservator or similar official for the Debtors or for
a substantial part of the Debtors’ assets, (iv) files an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) makes a general assignment or arrangement for the benefit of creditors or
(vi) takes any corporate action for the purpose of authorizing any of the
foregoing;

 

(n)a material breach by any EnerVest Party of any representation, warranty, or
covenant of such EnerVest Party set forth in this Agreement that (to the extent
curable) remains uncured for a period of five (5) business days after the
receipt of the EnerVest Party of written notice of such breach;

 

(o)the occurrence of an EnerVest Termination Date;

 

(p)the occurrence of any other material breach of this Agreement not otherwise
covered in this list by any Debtor that has not been cured (if susceptible to
cure) within five (5) business days after written notice to the Debtors of such
breach; or

 

(q)either of the Cash Collateral Orders is reversed, stayed, vacated or modified
without the consent of the Required Consenting RBL Lenders or the consensual use
of cash collateral thereunder is terminated.

 

11.         The Debtors’ Termination Events. Each Debtor may, upon written
notice to the Consenting Noteholders, the Consenting RBL Lenders, and the
EnerVest Parties, terminate its obligations under this Agreement upon the
occurrence of any of the following events (each a “Debtor Termination Event”),
unless waived, in writing, on a prospective or retroactive basis:

 

(a)a material breach by one or more Consenting Noteholders of any
representation, warranty, or covenant set forth in this Agreement that could
reasonably be expected to have a material adverse impact on the Restructuring or
the consummation of the Restructuring that (to the extent curable) remains
uncured for a period of five (5) business days after the receipt by such
Consenting Noteholders of notice and description of such breach; provided that
the foregoing shall not be a Debtor Termination Event if non-breaching
Consenting Noteholders hold, in the aggregate, at least 66.667% in principal
amount outstanding of the Notes Claims;

 

 18 

 



(b)a material breach by one or more Consenting RBL Lenders of any
representation, warranty, or covenant set forth in this Agreement that could
reasonably be expected to have a material adverse impact on the Restructuring or
the consummation of the Restructuring that (to the extent curable) remains
uncured for a period of five (5) business days after the receipt by such
Consenting RBL Lenders of notice and description of such breach; provided that
the foregoing shall not be a Debtor Termination Event if non-breaching
Consenting RBL Lenders hold, in the aggregate, at least 66.667% in principal
amount outstanding of the RBL Claims;

 

(c)upon notice to the Consenting Noteholders and the Consenting RBL Lenders, if
the board of directors or board of managers, as applicable, of a Debtor
determines in good faith, after receiving advice from counsel, that proceeding
with the Restructuring (including, without limitation, the Pre-Packaged Plan or
solicitation of the Pre-Packaged Plan) would be inconsistent with the exercise
of its fiduciary duties; or

 

(d)the issuance by any governmental authority, including the Bankruptcy Court,
any regulatory authority, or any other court of competent jurisdiction, of any
ruling or order enjoining the substantial consummation of the Restructuring;
provided that the Debtors have made commercially reasonable, good faith efforts
to cure, vacate, or have overruled such ruling or order prior to terminating
this Agreement

 

12.         EnerVest Parties Termination Event. Each EnerVest Party may, upon
written notice to the Debtors, the Consenting Noteholders, and the Consenting
RBL Lenders, terminate its obligations under this Agreement upon the occurrence
of (a) a material breach by Consenting Noteholders constituting a majority of
the total Notes Claims held by the Consenting Noteholders or (b) a material
breach by Consenting RBL Lenders constituting a majority of the total RBL Claims
held by the Consenting RBL Lenders, of any representation, warranty, or covenant
set forth in this Agreement that could reasonably be expected to have a material
adverse impact on the Restructuring or the consummation of the Restructuring
that (to the extent curable) remains uncured for a period of five (5) business
days after the receipt by such Consenting Noteholders of notice and description
of such breach.

 

13.         Mutual Termination; Automatic Termination. This Agreement and the
obligations of all Parties hereunder may be terminated by mutual written
agreement by and among EVEP, on behalf of itself and each other Debtor, the
EnerVest Parties, the Required Consenting RBL Lenders, and the Required
Consenting Noteholders. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall terminate automatically upon the occurrence of
the Effective Date.

 

 19 

 



14.Effect of Termination.

 

(a)The earliest date on which termination of this Agreement as to a Party is
effective in accordance with Section 9, 10, 11, or 13 of this Agreement shall be
referred to, with respect to such Party, as an “RSA Termination Date.” Upon the
occurrence of an RSA Termination Date, all Parties’ obligations under this
Agreement (except any obligations that survive termination pursuant to Section
19) shall be terminated effective immediately, and all such Parties hereto shall
be released from all commitments, undertakings, and agreements hereunder, and
any vote in favor of the Pre-Packaged Plan delivered by such Parties shall be
immediately revoked and deemed void ab initio; provided any claim for breach of
this Agreement that occurs prior to such RSA Termination Date shall survive such
termination, and all rights and remedies with respect to such claims shall not
be prejudiced in any way; provided further, that a termination of this Agreement
by one or more Consenting RBL Lenders pursuant to the provisos of clauses (d) or
(i) of Section 10 shall not terminate this Agreement as to all other
non-terminating Parties. For the avoidance of doubt, the automatic stay arising
pursuant to Bankruptcy Code section 362 shall be deemed waived or modified for
purposes of providing notice or exercising rights hereunder.

 

(b)The date on which termination of this Agreement as to an EnerVest Party is
effective in accordance with Section 12 of this Agreement shall be referred to,
with respect to such Party, as an “EnerVest Termination Date.” Except as
otherwise provided herein, upon the occurrence of an EnerVest Termination Date,
the obligations of only the EnerVest Party that exercised its termination right
in accordance with Section 12 shall be terminated effectively immediately
(except any obligations that survive termination pursuant to Section 19), and
only such Party hereto shall be released from all commitments, undertakings, and
agreements hereunder, and, if applicable, any vote in favor of the Pre-Packaged
Plan delivered by such Party shall be immediately revoked and deemed void ab
initio; provided that any claim for breach of this Agreement that occurs prior
to such EnerVest Termination Date shall survive termination, and all rights and
remedies with respect to such claims shall not be prejudiced in any way.

 

 20 

 



15.Transfers of Claims and Interests.

 

(a)During the period beginning on the RSA Effective Date and ending on the RSA
Termination Date, each Consenting Noteholder, each Consenting RBL Lender, and
each EnerVest Party agrees not to (i) sell, transfer, hypothecate, assign,
pledge, grant a participation interest in, or otherwise dispose of, directly or
indirectly, its right, title, or interest in respect of any of such Consenting
Noteholder’s, the Consenting RBL Lender’s, or EnerVest Party’s claims against,
or interests in, any Debtor, as applicable, in whole or in part, or (ii) deposit
any of such Consenting Noteholder’s, Consenting RBL Lender’s, or EnerVest
Party’s claims against or interests in any Debtor, as applicable, into a voting
trust, or grant any proxies, or enter into a voting agreement with respect to
any such claims or interests (the actions described in clauses (i) and (ii) are
collectively referred to herein as a “Transfer” and the Consenting Noteholder,
the Consenting RBL Lender, or EnerVest Party making such Transfer is referred to
herein as the “Transferor”), unless such Transfer is to (x) another Consenting
Noteholder, Consenting RBL Lender, or EnerVest Party, (y) solely with respect to
any Consenting Noteholder (other than JPMorgan Chase Bank, N.A. and any of its
affiliates to the extent they become Consenting Noteholders hereunder), a
transferee that as of the date of such Transfer, the Transferor controls, is
controlled by or is under common control with such Transferor, or an affiliate,
affiliated fund or affiliated entity with a common investment advisor, provided
that such transferee under this clause (y) shall be deemed to be bound by the
terms of this Agreement without any further action on the part of such
transferee or Transferor other than that notice of any such Transfer shall be
provided to EVEP, counsel to the Consenting Noteholders, counsel to the
Consenting RBL Lenders, and counsel to the EnerVest Parties or (z) any other
entity (including, for the avoidance of doubt, an entity controlled by or under
common control with, and any affiliate, affiliated fund or affiliated entity of,
a Consenting RBL Lender) that first agrees in writing to be bound by the terms
of this Agreement by executing and delivering to EVEP, counsel to the Consenting
Noteholders, counsel to the RBL Agent, and counsel to the EnerVest Parties, a
Transferee Joinder substantially in the form attached hereto as Exhibit C (the
“Transferee Joinder”) no later than 2 business days prior to the consummation of
such Transfer. With respect to claims against or interests in a Debtor held by
the relevant transferee upon consummation of a Transfer in accordance herewith,
such transferee is deemed to make all of the representations, warranties, and
covenants of a Consenting Noteholder, Consenting RBL Lender, or EnerVest Party,
as applicable, set forth in this Agreement. Upon compliance with the foregoing,
the Transferor shall be deemed to relinquish its rights (and be released from
its obligations, except for any claim for breach of this Agreement that occurs
prior to such Transfer) under this Agreement to the extent of such transferred
rights and obligations. Any Transfer made in violation of this Sub-Clause (a) of
this Section 15 shall be deemed null and void ab initio and of no force or
effect, regardless of any prior notice provided to the Debtors, any Consenting
Noteholder, and Consenting RBL Lender, and/or any EnerVest Party, and shall not
create any obligation or liability of any Debtor, any other Consenting
Noteholder, Consenting RBL Lender, or any EnerVest Party to the purported
transferee.

 

 21 

 



(b)Notwithstanding Sub-Clause (a) of this Section 15, (i) an entity that is
acting in its capacity as a Qualified Marketmaker (as defined below) shall not
be required to be or become a Consenting Noteholder or Consenting RBL Lender, or
otherwise bound to this Agreement, in order to effect any Transfer (by purchase,
sale, assignment, participation, or otherwise) of any claim against, or interest
in, any Debtor, as applicable, by a Consenting Noteholder, Consenting RBL Lender
or EnerVest Party to a transferee; provided that the transferee of the Qualified
Marketmaker of such claims against, or interest in, any Debtor shall satisfy
clauses (x), (y) or (z) of Sub-Clause (a) of this Section 15; and (ii) to the
extent that a Consenting Noteholder, or Consenting RBL Lender, acting in its
capacity as a Qualified Marketmaker, acquires any claim against, or interest in,
any Debtor from a holder of such claim or interest who is not a Consenting
Noteholder, Consenting RBL Lender or an EnerVest Party, it may Transfer (by
purchase, sale, assignment, participation, or otherwise) such claim or interest
without the requirement that the transferee be or become a Consenting Noteholder
or Consenting RBL Lender in accordance with this Section 15. For purposes of
this Sub-Clause (b), a “Qualified Marketmaker” means an entity that (x) holds
itself out to the market as standing ready in the ordinary course of its
business to purchase from customers and sell to customers claims against, or
interests in, the Debtors (including debt securities or other debt) or enter
with customers into long and short positions in claims against, or interests in,
the Debtors (including debt securities or other debt), in its capacity as a
dealer or market maker in such claims against, or interests in, the Debtors, and
(y) is in fact regularly in the business of making a market in claims against
issuers or borrowers (including debt securities or other debt).

 

16.         Further Acquisition of Claims or Interests. Except as set forth in
Section 15, nothing in this Agreement shall be construed as precluding any
Consenting Noteholder, any Consenting RBL Lender, or any EnerVest Party or any
of their respective affiliates from acquiring additional Notes Claims, RBL
Claims, Existing Equity Interests (as defined in the Restructuring Term Sheet),
or interests in the instruments underlying the Notes Claims, RBL Claims, or
Existing Equity Interests; provided that, subject to the last paragraph of
Section 6 and Section 15(b), any additional Notes Claims, RBL Claims, Existing
Equity Interests, or interests in the underlying instruments acquired by any
Consenting Noteholder or Consenting RBL Lender and with respect to which such
Consenting Noteholder or Consenting RBL Lender is the legal owner, beneficial
owner, and/or investment advisor or manager of or with power and/or authority to
bind any claims or interests held by it shall automatically be subject to the
terms and conditions of this Agreement. Upon any such further acquisition, such
Consenting Noteholder or Consenting RBL Lender shall promptly notify EVEP,
counsel to the Consenting Noteholders, and counsel to the RBL Agent.

 

17.         Acknowledgments. Each Party irrevocably acknowledges and agrees that
this Agreement is not and shall not be deemed to be a solicitation for consents
to the Pre-Packaged Plan. The acceptance of the Pre-Packaged Plan by each of the
Consenting Noteholders and Consenting RBL Lenders will not be solicited until
such Parties have received the Disclosure Statement and related ballots in
accordance with applicable law, and will be subject to Bankruptcy Code sections
1125, 1126 and 1127.

 

18.         Representations and Warranties.

 

(a)Each Consenting Noteholder and Consenting RBL Lender hereby represents and
warrants to the Debtors and not any other Party, on a several (and not joint and
several) basis, for itself and not any other person or entity that the following
statements are true, correct, and complete as of the date hereof:

 

 22 

 



(i)it has the requisite organizational power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement;

 

(ii)the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

(iii)the execution, delivery and performance by it of this Agreement does not
violate any provision of law, rule, or regulation applicable to it, or its
certificate of incorporation, or bylaws, or other organizational documents;

 

(iv)it is an “accredited investor” within the meaning of Rule 501 of Regulation
D promulgated under the Securities Act of 1933, as amended (the “Securities
Act”), with sufficient knowledge and experience to evaluate properly the terms
and conditions of this Agreement and to consult with its legal and financial
advisors with respect to its investment decision to execute this Agreement, and
it has made its own analysis and decision to enter into this Agreement;

 

(v)it (A) either (1) is the sole legal owner, beneficial owner, and/or
investment advisor or manager of or with power and/or authority to bind the
claims and interests identified below its name on its signature page hereof and
in the amounts set forth therein, or (2) has all necessary investment or voting
discretion with respect to the principal amount of claims and interests
identified below its name on its signature page hereof, and has the power and
authority to bind the owner(s) of such claims and interests to the terms of this
Agreement and (B) subject to the last paragraph of Section 6, does not directly
own any Notes Claims, RBL Claims, or Existing Equity Interests, other than as
identified below its name on its signature page hereof; and

 

(vi)to the best of its knowledge (without requiring any diligence or further
investigation), it has no agreement, understanding, or other arrangement
(whether oral, written, or otherwise) with any other Consenting Noteholder or
Consenting RBL Lender regarding the transfer or sale of all or a material
portion of the Debtors’ assets to any party whatsoever.

 

 23 

 



(b)Each Debtor hereby represents and warrants on a joint and several basis (and
not any other person or entity other than the Debtors) that the following
statements are true, correct, and complete as of the date hereof:

 

(i)it has the requisite corporate or other organizational power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement;

 

(ii)the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part, including approval of each of the
independent director(s) or manager(s), as applicable, of each of the corporate
entities that comprise the Debtors;

 

(iii)the execution and delivery by it of this Agreement does not (A) violate its
certificates of incorporation, or bylaws, or other organizational documents, or
those of any of its affiliates, or (B) result in a breach of, or constitute
(with due notice or lapse of time or both) a default (other than, for the
avoidance of doubt, a breach or default that would be triggered as a result of
the Chapter 11 Cases or any Debtor’s undertaking to implement the Restructuring
through the Chapter 11 Cases) under any material contractual obligation to which
it or any of its affiliates is a party;

 

(iv)the execution and delivery by it of this Agreement does not require any
registration or filing with, the consent or approval of, notice to, or any other
action with any federal, state, or other governmental authority or regulatory
body, other than, for the avoidance of doubt, the actions with governmental
authorities or regulatory bodies required in connection with implementation of
the Restructuring ;

 

(v)(A) the offer and sale of the New Equity Interests has not been, and will not
be, registered under the Securities Act and (B) the offering and issuance of the
New Equity Interests is intended to be exempt from registration under the
Securities Act pursuant to Section 4(a)(2) of the Securities Act and Regulation
D thereunder or pursuant to Bankruptcy Code section 1145;

 

(vi)subject to the provisions of Bankruptcy Code sections 1125 and 1126 and, to
the extent applicable, approval by the Bankruptcy Court, this Agreement is the
legally valid and binding obligation of it, enforceable against it in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to or limiting
creditors’ rights generally, or by equitable principles relating to
enforceability;

 

 24 

 



(vii)it has sufficient knowledge and experience to evaluate properly the terms
and conditions of the Pre-Packaged Plan and this Agreement, and has been
afforded the opportunity to consult with its legal and financial advisors with
respect to its decision to execute this Agreement, and it has made its own
analysis and decision to enter into this Agreement and otherwise investigated
this matter to its full satisfaction; and

 

(viii)all entities owned and controlled by EnerVest that directly hold Existing
Equity Interests are party to this Agreement.

 

(c)Each EnerVest Party hereby represents and warrants on a several (and not
joint and several) basis (for itself and not for any other person or entity)
that the following statements are true, correct, and complete as of the date
hereof:

 

(i)it has the requisite corporate or other organizational power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement;

 

(ii)the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

(iii)the execution, delivery and performance by it of this Agreement does not
violate any provision of law, rule, or regulation applicable to it, or its
certificate of incorporation, or bylaws, or other organizational documents;

 

(iv)it has sufficient knowledge and experience to evaluate properly the terms
and conditions of the Pre-Packaged Plan and this Agreement, and has been
afforded the opportunity to consult with its legal and financial advisors with
respect to its decision to execute this Agreement, and it has made its own
analysis and decision to enter into this Agreement and otherwise investigated
this matter to its full satisfaction; and

 

(v)all entities owned and controlled by EnerVest that directly hold Existing
Equity Interests are party to this Agreement.

 

19.         Survival of Agreement. Each of the Parties acknowledges and agrees
that this Agreement is being executed in connection with negotiations concerning
a possible financial restructuring of the Debtors and in contemplation of
possible chapter 11 filings by the Debtors and the rights granted in this
Agreement are enforceable by each signatory hereto without approval of any
court, including the Bankruptcy Court. Further, notwithstanding the termination
of the Agreement in accordance with its terms, the agreements and obligations of
the Parties set forth in Sections 7(c) (with respect to the Debtors’ obligations
accrued up to an including the RSA Termination Date), 14, 17, 19, 20, 21, 22,
23, 24, 25, 26, 27, 28, 30(b), 31, 32, 33 and 34 shall survive such termination
and shall continue in full force and effect for the benefit of the Parties in
accordance with the terms hereof.

 

 25 

 



20.         Settlement Discussions. The Parties acknowledge that this Agreement,
the Pre-Packaged Plan, and all negotiations relating hereto are part of a
proposed settlement of matters that could otherwise be the subject of
litigation. Pursuant to Rule 408 of the Federal Rules of Evidence, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, the Restructuring Term Sheet, the RBL Term Sheet, this Agreement, the
Pre-Packaged Plan, any related documents, and all negotiations relating thereto
shall not be admissible into evidence in any proceeding, or used by any party
for any reason whatsoever, including in any proceeding, other than a proceeding
to enforce its terms.

 

21.         Relationship Among Parties. Notwithstanding anything herein to the
contrary:

 

(a)the duties and obligations of the Consenting Noteholders under this Agreement
shall be several, not joint and several. None of the Consenting Noteholders
shall have any fiduciary duty, any duty of trust or confidence in any form, or
other duties or responsibilities to each other, any other Noteholder, any RBL
Lender, the Debtors, or any of the Debtors’ creditors or other stakeholders, and
there are no commitments among or between the Consenting Noteholders. It is
understood and agreed that any Consenting Noteholder may trade in any debt or
equity securities of the Debtors without the consent of the Debtors or any other
Consenting Noteholder, subject to applicable securities laws and Sections 15 and
16 of this Agreement. No Party shall have any responsibility by virtue of this
Agreement for any trading by any other entity. No prior history, pattern, or
practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement; and

 

(b)the duties and obligations of the Consenting RBL Lenders under this Agreement
shall be several, not joint and several. None of the Consenting RBL Lenders
shall have any fiduciary duty, any duty of trust or confidence in any form, or
other duties or responsibilities to each other, any other RBL Lender, any
Noteholder, the Debtors, or any of the Debtors’ creditors or other stakeholders,
and there are no commitments among or between the Consenting RBL Lenders. It is
understood and agreed that any Consenting RBL Lender may trade in any debt or
equity securities of the Debtors without the consent of the Debtors or any other
Consenting RBL Lender, subject to applicable securities laws and Sections 15 and
16 of this Agreement. No Party shall have any responsibility by virtue of this
Agreement for any trading by any other entity. No prior history, pattern, or
practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement.

 

 26 

 



22.         Specific Performance. It is understood and agreed by the Parties
that money damages may be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to seek
specific performance and injunctive or other equitable relief as a remedy of any
such breach of this Agreement, including, without limitation, an order of the
Bankruptcy Court or other court of competent jurisdiction requiring any Party to
comply promptly with any of its obligations hereunder.

 

23.         Governing Law & Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction. By its execution and delivery
of this Agreement, each Party irrevocably and unconditionally agrees for itself
that any legal action, suit, or proceeding against it with respect to any matter
arising under or arising out of or in connection with this Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit, or
proceeding, may be brought in state or federal court of competent jurisdiction
in New York County, State of New York, and by executing and delivering this
Agreement, each of the Parties irrevocably accepts and submits itself to the
exclusive jurisdiction of such court, generally and unconditionally, with
respect to any such action, suit or proceeding. Notwithstanding the foregoing
consent to New York jurisdiction, if the Chapter 11 Cases are commenced, each
Party agrees that the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement. By executing and
delivering this Agreement, and upon commencement of the Chapter 11 Cases, each
of the Parties irrevocably and unconditionally submits to the personal
jurisdiction of the Bankruptcy Court solely for purposes of any action, suit,
proceeding, or other contested matter arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment rendered or order
entered in any such action, suit, proceeding, or other contested matter.

 

24.         Waiver of Right to Trial by Jury. Each of the Parties waives any
right to have a jury participate in resolving any dispute, whether sounding in
contract, tort or otherwise, between any of the Parties arising out of,
connected with, relating to, or incidental to the relationship established
between any of them in connection with this Agreement. Instead, any disputes
resolved in court shall be resolved in a bench trial without a jury.

 

25.         Successors and Assigns. Except as otherwise provided in this
Agreement, this Agreement is intended to bind and inure to the benefit of each
of the Parties and each of their respective permitted successors, assigns,
heirs, executors, administrators, and representatives.

 

26.         No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third-party beneficiary of this Agreement.

 

27.         Notices. All notices (including, without limitation, any notice of
termination or breach) and other communications from any Party hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered by courier service, messenger, email, or facsimile to the other
Parties at the applicable addresses below, or such other addresses as may be
furnished hereafter by notice in writing. Any notice of termination or breach
shall be delivered to all other Parties.

 

 27 

 



(a)If to any Debtor:

 

EV Energy Partners, L.P.

Attn: Nicholas Bobrowski

1001 Fannin, Suite 800

Houston, TX 77002

Tel:      (713) 495-6593

Fax:      (713) 651-1260

Email:   nbobrowski@evenergypartners.com

 

With a copy to:

 

Kirkland & Ellis LLP

Attn:    Joshua A. Sussberg, P.C., Jeremy David Evans

601 Lexington Ave.

New York, NY 10022-4611

Tel:      (212) 446-4733

Fax:     (312) 446-4900

Email:   jsussberg@kirkland.com
      jeremy.evans@kirkland.com

 

Kirkland & Ellis LLP

Attn:     Brad Weiland, Travis M. Bayer

300 N. LaSalle, Suite 2400

Chicago, IL 60654

Tel:      (312) 862-2000

Fax:      (312) 862-2200

Email:   bweiland@kikland.com

      travis.bayer@kirkland.com

 

(b)If to any EnerVest Party:

 

EnerVest, Ltd.

Attn.: J. Andrew West

1001 Fannin, Ste. 800

Houston, TX 77002

Tel: (713) 970-1924

Fax: (713) 615-7718

Email: awest@enervest.net

 

(c)If to the Consenting Noteholders:

 

Akin Gump Strauss Hauer & Feld LLP

Attn:     Philip Dublin, Jason Rubin

Bank of America Tower

One Bryant Park

New York, NY 10036-6745

Tel: (212) 872-1000

Fax: (212) 872-1002

Email: pdublin@akingump.com

    jrubin@akingump.com

 

 28 

 



(d)If to the Consenting RBL Lenders:

 

Simpson Thacher & Bartlett LLP

Attn:      Elisha Graff, Nicholas Baker

425 Lexington Avenue

New York, NY 10017

Tel: (212) 455-2000

Fax: (212) 455-2502

Email: egraff@stblaw.com

     nbaker@stblaw.com

 

28.         Entire Agreement. This Agreement (including the Exhibits and
Schedules) constitutes the entire agreement of the Parties with respect to the
subject matter of this Agreement, and supersedes all prior negotiations,
agreements, and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement.

 

29.         Amendments. Except as otherwise provided herein, this Agreement may
not be modified, amended, or supplemented without the prior written consent of
the Debtors, the Required Consenting Noteholders, and the Required Consenting
RBL Lenders; provided that any modification, amendment or supplement that
adversely impacts the treatment or rights of any Consenting Noteholder or
Consenting RBL Lender, as applicable, differently than any other Consenting
Noteholder or Consenting RBL Lender shall require the consent of such adversely
impacted Consenting Noteholder or Consenting RBL Lender, as applicable, in order
for such modification, amendment or supplement to be effective; provided,
further, that any modification, amendment or supplement that directly and
adversely impacts the rights of any EnerVest Party shall require the consent of
such adversely impacted EnerVest Party in order for such modification,
amendment, or supplement to be effective.

 

30.         Reservation of Rights.

 

(a)Except as expressly provided in this Agreement, the Restructuring Term Sheet,
or the RBL Term Sheet, including Section 5(a) of this Agreement, nothing herein
is intended to, or does, in any manner waive, limit, impair, or restrict the
ability of any Party to protect and preserve its rights, remedies and interests,
including without limitation, its claims against any of the other Parties.

 

(b)Without limiting Sub-Clause (a) of this Section 30 in any way, if the
Pre-Packaged Plan is not consummated in the manner set forth, and on the
timeline set forth, in this Agreement, the RBL Term Sheet, and Restructuring
Term Sheet, or if this Agreement is terminated for any reason, nothing shall be
construed herein as a waiver by any Party of any or all of such Party’s rights,
remedies, claims, and defenses and the Parties expressly reserve any and all of
their respective rights, remedies, claims and defenses. The Restructuring Term
Sheet, the RBL Term Sheet, this Agreement, the Pre-Packaged Plan, and any
related document shall in no event be construed as or be deemed to be evidence
of an admission or concession on the part of any Party of any claim or fault or
liability or damages whatsoever. Each of the Parties denies any and all
wrongdoing or liability of any kind and does not concede any infirmity in the
claims or defenses which it has asserted or could assert.

 

 29 

 



31.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when so executed, shall constitute the same
instrument, and the counterparts may be delivered by facsimile transmission or
by electronic mail in portable document format (.pdf).

 

32.         Public Disclosure. This Agreement, as well as its terms, its
existence, and the existence of the negotiation of its terms are expressly
subject to any existing confidentiality agreements executed by and among any of
the Parties as of the date hereof, and the Debtors shall not use the name of any
Consenting Noteholder or Consenting RBL Lender, or the holdings information for
any Consenting Noteholder or any Consenting RBL Lender, in any press release
without such Consenting Noteholder’s or Consenting RBL Lender’s prior written
consent; provided that, after the RSA Effective Date, the Parties may disclose
the existence of, or the terms of, this Agreement or any other material term of
the transaction contemplated herein without the express written consent of the
other Parties but may not disclose, and shall redact, the holdings information
of every Party to this Agreement as of the date hereof and at any time
hereafter. In addition, no Party to this Agreement may disclose the holdings
information of any Party to this Agreement to any person except as may be
compelled by a court of competent jurisdiction, except that the Debtors shall be
permitted to disclose the aggregate principal amount, and aggregate percentage
of, the holdings information held by the Parties collectively. The Debtors take
no position with regard to whether such information may be material non-public
information, but may not disclose such information other than on a confidential
basis or as may be ordered by the Bankruptcy Court.

 

33.         Headings. The section headings of this Agreement are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Agreement.

 

34.         Interpretation. This Agreement is the product of negotiations among
the Parties, and the enforcement or interpretation hereof, is to be interpreted
in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted
this Agreement or any portion hereof, shall not be effective in regard to the
interpretation hereof. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. Whenever the words
“include,” “includes,” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation,” whether or not they are
in fact followed by those words or words of like import. “Writing,” “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. Any reference to “business
day” means any day, other than a Saturday, a Sunday or any other day on which
banks located in New York, New York are closed for business as a result of
federal, state or local holiday and any other reference to day means a calendar
day.

 

[Signatures and exhibits follow]

 

 30 

 



  DEBTORS:       EV ENERGY PARTNERS, L.P.   By: EV Energy GP, L.P.,     its
general partner   By: EV Management, L.L.C.,     its general partner         By:
/s/ Nicholas Bobrowski   Name: Nicholas Bobrowski   Title: Vice President and
Chief Financial Officer         EV ENERGY FINANCE CORP.         By: /s/ Nicholas
Bobrowski   Name: Nicholas Bobrowski   Title: Vice President and Chief Financial
Officer         EV PROPERTIES GP, LLC         By: /s/ Nicholas Bobrowski   Name:
Nicholas Bobrowski   Title: Vice President and Chief Financial Officer        
ENERVEST PRODUCTION PARTNERS, LTD.   By: EVPP GP, LLC,     its general partner  
      By: /s/ Nicholas Bobrowski   Name: Nicholas Bobrowski   Title: Vice
President and Chief Financial Officer         CGAS PROPERTIES, L.P.   By: EVCG
GP, LLC,     its general partner         By: /s/ Nicholas Bobrowski   Name:
Nicholas Bobrowski   Title: Vice President and Chief Financial Officer

 

[Signature page to Restructuring Support Agreement]

 

 

 



 

  EVPP GP, LLC   EVCG GP, LLC         By: /s/ Nicholas Bobrowski   Name:
Nicholas Bobrowski   Title: Vice President and Chief Financial Officer        
ENERVEST MONROE MARKETING, LTD.   ENERVEST MONROE GATHERING, LTD.   By: EVPP GP,
LLC,     its general partner         By: /s/ Nicholas Bobrowski   Name: Nicholas
Bobrowski   Title: Vice President and Chief Financial Officer         EV
PROPERTIES, L.P.   By: EV Properties GP, LLC,     its general partner        
By: /s/ Nicholas Bobrowski   Name: Nicholas Bobrowski   Title: Vice President
and Chief Financial Officer         EV ENERGY GP, L.P.   By: EV Management,
L.L.C.,     its general partner         By: /s/ Nicholas Bobrowski   Name:
Nicholas Bobrowski   Title: Vice President and Chief Financial Officer

 

[Signature page to Restructuring Support Agreement]

 

 

 



  EV MANAGEMENT, L.L.C.         By: /s/ Nicholas Bobrowski   Name: Nicholas
Bobrowski   Title: Vice President and Chief Financial Officer         ENERVEST
MESA, LLC         By: /s/ Nicholas Bobrowski   Name: Nicholas Bobrowski   Title:
Vice President and Chief Financial Officer         BLAKE & BELDEN, LLC        
By: /s/ Nicholas Bobrowski   Name: Nicholas Bobrowski   Title: Vice President
and Chief Financial Officer

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       FINEPOINT CAPITAL PARTNERS I, LP         By: /s/
Stacy Vezina   Name: Stacy Vezina   Title: General Counsel/CCO

 

[Signature page to Restructuring Support Agreement]

 

 

 

 

  CONSENTING NOTEHOLDER       FINEPOINT CAPITAL PARTNERS II, LP         By: /s/
Stacy Vezina   Name: Stacy Vezina   Title: General Counsel/CCO

 

[Signature page to Restructuring Support Agreement]

 

 

 

 



  CONSENTING NOTEHOLDER       FSEP Term Funding LLC   By: FS Energy and Power
Fund, as its Sole Member   By: FS Investment Advisor, LLC, its Investment
Adviser         By: /s/ Sean Coleman   Name: Sean Coleman   Title: Chief Credit
Officer





 

[Signature page to Restructuring Support Agreement]

 

 

 

 



  CONSENTING NOTEHOLDER       Berwyn Funding LLC   By: FS Energy and Power Fund,
as its Sole Member   By: FS Investment Advisor, LLC, its Investment Adviser    
    By: /s/ Sean Coleman   Name: Sean Coleman   Title: Chief Credit Officer



 

[Signature page to Restructuring Support Agreement]

 

 

 

 

  CONSENTING NOTEHOLDER       Race Street Funding LLC   By: FS Investment
Corporation, as its Sole Member   By: FB Income Advisor, LLC, its Investment
Adviser         By: /s/ Sean Coleman   Name: Sean Coleman   Title: Chief Credit
Officer

 

[Signature page to Restructuring Support Agreement]

 

 

 

 

  CONSENTING NOTEHOLDER       Cobbs Creek LLC   By: FS Investment Corporation
II, as its Sole Member   By: FSIC II Advisor, LLC, its Investment Adviser      
  By: /s/ Sean Coleman   Name: Sean Coleman   Title: Chief Credit Officer

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       FS Investment Corporation III   By: FSIC III
Advisor, LLC, its Investment Adviser         By: /s/ Sean Coleman   Name: Sean
Coleman   Title: Chief Credit Officer

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       BIWA FUND LIMITED         By: /s/ Sarah Higgins  
Name: Sarah Higgins   Title: Authorised Signatory

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       GRACECHURCH OPPORTUNITIES FUND LIMITED         By:
/s/ Sarah Higgins   Name: Sarah Higgins   Title: Authorised Signatory

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       CQS DIRECTIONAL OPPORTUNITIES MASTER FUND LIMITED
        By: /s/ Sarah Higgins   Name: Sarah Higgins   Title: Authorised
Signatory

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       CQS AIGUILLE DU CHARDONNET MF S.C.A.   SICAV-SIF  
      By: /s/ Sarah Higgins   Name: Sarah Higgins   Title: Authorised Signatory

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Phoenix Investment Adviser LLC as Investment
Manager to JLP Credit Opportunity Master Fund Ltd.         By: /s/ Lance
Friedler   Name: Lance Friedler   Title: General Counsel

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Phoenix Investment Adviser LLC as Subinvestment
Manager to Mercer QIF Fund PLC Mercer Investment Fund I         By: /s/ Lance
Friedler   Name: Lance Friedler   Title: General Counsel

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Phoenix Investment Adviser LLC, as Investment
Subadviser to JLP Credit Opportunity IDF Series Interests of the Sali
Multi-Series Fund LP         By: /s/ Lance Friedler   Name: Lance Friedler  
Title: General Counsel

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       CROSS OCEAN USSS FUND I (A) LP,   as a Noteholder

 

  By: CROSS OCEAN PARTNERS MANAGEMENT LP     its investment manager         By:
/s/ Nick Renwick   Name: Nick Renwick   Title: Authorized Signatory

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       CROSS OCEAN USSS SIF I LP,   as a Noteholder      
  By: CROSS OCEAN PARTNERS MANAGEMENT LP     its investment manager         By:
/s/ Nick Renwick   Name: Nick Renwick   Title: Authorized Signatory

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Marret High Yield Hedge LP         By: /s/ Charles
LeBlanc   Name: Charles LeBlanc   Title: Analyst

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Marret High Yield Fund         By: /s/ Charles
LeBlanc   Name: Charles LeBlanc   Title: Analyst

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Marret Resource Corp.         By: /s/ Charles
LeBlanc   Name: Charles LeBlanc   Title: Analyst

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Ontario Pension Board - Distressed Debt Mandate  
      By: /s/ Charles LeBlanc   Name: Charles LeBlanc   Title: Analyst

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Marret High Yield Bond Fund         By: /s/
Charles LeBlanc   Name: Charles LeBlanc   Title: Analyst

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       CI income Fund - HH         By: /s/ Charles
LeBlanc   Name: Charles LeBlanc   Title: Analyst

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Greystone High Yield Fund         By: /s/ Charles
LeBlanc   Name: Charles LeBlanc   Title: Analyst

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Shell Canada 2007 Pension Plan         By: /s/
Charles LeBlanc   Name: Charles LeBlanc   Title: Analyst

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Concise Short Term High Yield Master Fund, SPC    
    By: /s/ Tom Krasner   Name: Tom Krasner   Title: Principal

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       The Saratoga Advantage Trust – James Alpha High  
Income Portfolio – Concise Capital       By: /s/ Tom Krasner   Name: Tom Krasner
  Title: Principal

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Mercer QIF Fund PLC – Mercer Investment Fund I    
    By: /s/ Tom Krasner   Name: Tom Krasner   Title: Principal

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Inversiones Rojo Rio SA         By: /s/ Tom
Krasner   Name: Tom Krasner   Title: Principal

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CONSENTING NOTEHOLDER       Concise Short Term High Yield Fund         By: /s/
Tom Krasner   Name: Tom Krasner   Title: Principal

 

[Signature page to Restructuring Support Agreement]

 

 

 

 

  JPMORGAN CHASE BANK, N.A. (“JPMC”), solely in respect of its Commercial
Banking Corporate Client Banking & Specialized Industries unit (“CCBSI”) and not
any other unit, group, division or affiliate of JPMC and solely in respect of
CCBSI’s RBL Claims.  For the avoidance of doubt, and notwithstanding anything to
the contrary contained in this Agreement, this Agreement shall not apply to JPMC
(other than with respect to Claims arising from the RBL Claims held by CCBSI)  
      By: /s/ Michael A. Kamauf   Name: Michael A. Kamauf   Title: Authorized
Officer

 

[Signature page to Restructuring Support Agreement]

 

 

 



  Royal Bank of Canada   as a Consenting RBL Lender         By: /s/ H.
Christopher DeCotiis   Name: H. Christopher DeCotiis, CFA   Title:
Attorney-in-Fact

 

[Signature page to Restructuring Support Agreement]

 

 

 



  BANC OF AMERICA CREDIT PRODUCTS, INC. (“BACP”), solely in respect of its
Global Credit and Special Situations Group and not any other unit, group,
division or affiliate of BACP as a Consenting RBL Lender         By: /s/
Jennifer Koszta   Name: Jennifer Koszta   Title: Assistant Vice President

 

[Signature page to Restructuring Support Agreement]

 

 

 

 

  Bank of America, N.A.   as a Consenting RBL Lender       By: /s/ Kevin M.
Behan   Name: Kevin M. Behan   Title: Managing Director

 

[Signature page to Restructuring Support Agreement]

 

 

 



  ZB, N.A. DBA AMEGY BANK,   as a Consenting RBL Lender         By: /s/ John
Moffitt   Name: John Moffitt   Title: Vice President

 

[Signature page to Restructuring Support Agreement]

 

 

 



  The Bank of Nova Scotia,   as a Consenting RBL Lender         By: /s/ Thane
Rattew   Name: Thane Rattew   Title: Managing Director

 

[Signature page to Restructuring Support Agreement]

 

 

 



  AG ENERGY FUNDING, LLC,   as a Consenting RBL Lender         By: /s/ Todd
Dittmann   Name: Todd Dittmann   Title: Authorized Person

 

[Signature page to Restructuring Support Agreement]

 

 

 

 

  Canadian Imperial Bank of Commerce,   New York Branch   as a Consenting RBL
Lender         By: /s/ E. Lindsay Gordon   Name: E. Lindsay Gordon   Title:
Executive Director

 

[Signature page to Restructuring Support Agreement]

 

 

 



  Wells Fargo Bank, N.A.,   as a Consenting RBL Lender         By: /s/ Max
Gilbert   Name: Max Gilbert   Title: Vice President

 

[Signature page to Restructuring Support Agreement]

 

 

 



  CITIBANK, N.A.   as a Consenting RBL Lender         By: /s/ Jeff Ard   Name:
Ard, Jeff   Title: Vice President

 

[Signature page to Restructuring Support Agreement]

 

 

 



  ING CAPITAL LLC,   as a Consenting RBL Lender         By: /s/ Juli Bieser  
Name: Juli Bieser   Title: Managing Director         By: /s/ Charles Hall  
Name: Charles Hall   Title: Managing Director

 

[Signature page to Restructuring Support Agreement]

 

 

 



  Compass Bank,   as a Consenting RBL Lender         By: /s/ William H. Douning
  Name: William H. Douning   Title: Senior Vice President

 

[Signature page to Restructuring Support Agreement]

 

 

 



  COMERICA BANK,   as a Consenting RBL Lender         By: /s/ Jeffrey M. Parilla
  Name: Jeffrey M. Parilla   Title: Vice President

 

[Signature page to Restructuring Support Agreement]

 

 

 



  Frost Bank   as a Consenting RBL Lender         By: /s/ Dan Guarino   Name:
Dan Guarino   Title: Executive Vice President

 

[Signature page to Restructuring Support Agreement]

 

 

 



  REGIONS BANK,   as a Consenting RBL Lender         By: /s/ J. Patrick Carrigan
  Name: J. Patrick Carrigan   Title: Senior Vice President

 

[Signature page to Restructuring Support Agreement]

 

 

 



  ENERVEST PARTIES:       ENERVEST, LTD.   By: EnerVest Management GP, L.C.,    
its general partner         By: /s/ John B. Walker   Name: John B. Walker  
Title: Chief Executive Officer         ENERVEST OPERATING, L.L.C.         By:
/s/ John B. Walker   Name: John B. Walker   Title: Executive Chairman

 

 

 



Exhibit A to the Restructuring Support Agreement

 





 

Execution Version

 

ev energy partners, L.P.  

RESTRUCTURING TERM SHEET

 

March 13, 2018

 

This term sheet (the “Restructuring term sheet”) DESCRIBES the material terms of
the proposed restructuring (the “RESTRUCTURING”) of ev energy partners, L.P. (
“evep”) and CERTAIN OF ITS DIRECT AND INDIRECT SUBSIDIARIES AND AFFILIATES
(collectively, the “company” or the “debtors”)1 pursuant to A PRE-PACKAGED
CHAPTER 11 plan of reorganization (THE “PRE-PACKAGED PLAN”), which will BE filed
in connection with VOLUNTARY cases (thE “CHAPTER 11 CASES”) TO BE commenced by
the company UNDER CHAPTER 11 OF TITLE 11 OF THE UNITED STATES CODE
(THE “BANKRUPTCY CODE”) in THE united states bankruptcy court for the district
of Delaware (the “Bankruptcy Court”).

 

THIS RESTRUCTURING TERM SHEET IS FOR DISCUSSION PURPOSES ONLY AND DOES NOT
CONSTITUTE AN OFFER OF SECURITIES OR A SOLICITATION OF THE ACCEPTANCE OR
REJECTION OF A CHAPTER 11 PLAN OF REORGANIZATION FOR THE PURPOSES OF SECTION
1125 AND 1126 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY
WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

 

This RESTRUCTURING Term Sheet does not include a description of all of the
terms, conditions, and other provisions that are to be contained in the
Pre-Packaged Plan, and other definitive documentation governing the
Restructuring. SUCH Definitive Documents shall satisfy the requirements of all
applicable securities laws, the Bankruptcy Code, the RSA (AS DEFINED BELOW) and
this RESTRUCTURING Term Sheet.

 

Overview

 

Restructuring Summary   To effectuate the Restructuring, EVEP, EV Energy GP, LP
(“EV Energy GP”), EV Management LLC (“EV Management”), certain of EVEP’s wholly
owned subsidiaries, EnerVest, Ltd. (“EnerVest”) EnerVest Operating, L.L.C.
(“EVOC” and together with EnerVest, the “EnerVest Parties”), the Consenting
Noteholders (as defined in the RSA), and the Consenting RBL Lenders (as defined
in the RSA) shall execute a restructuring support agreement (the “RSA”)
consistent in all respects with the material terms set forth herein.  This
Restructuring Term Sheet and the term sheet setting forth additional provisions
regarding the treatment of the RBL Facility Claims (the “RBL Term Sheet”) shall
be attached to, and incorporated into, the RSA.

 



 





1The following entities will be Debtors: (a) EV Energy Partners, L.P.; (b) EV
Properties, L.P.; (c) EV Properties GP, LLC; (d) Enervest Production Partners,
Ltd.; (e) EVPP GP, LLC; (f) CGAS Properties, L.P.; (g) EVCG GP, LLC; (h)
Enervest Monroe Marketing, Ltd.; (i) Enervest Monroe Gathering, Ltd.; (j) EV
Energy GP, LP; (k) EV Management, LLC; (l) EV Energy Finance Corp; (m) Belden &
Blake, LLC; and (n) EnerVest Mesa, LLC.

 

 

 

 

 

   

The effective date of the Restructuring (the “Effective Date”) will be the date
on which all conditions to the effectiveness of the Pre-Packaged Plan have been
satisfied or waived in accordance with its terms and the Pre-Packaged Plan has
been consummated.

 

All of the Debtors from and after the Effective Date shall be referred to herein
as the “Reorganized Debtors.”

 

Restructuring Documents   All documents implementing the Restructuring
(collectively, the “Restructuring Documents”) shall be consistent in all
material respect with this Restructuring Term Sheet and the RSA, as applicable,
and, except as otherwise provided herein, shall be in form and substance
acceptable to the Company and the Required Consenting Noteholders (as defined in
the RSA), including, without limitation (i) the Pre-Packaged Plan and all
documents contained in any supplement thereto, including any exhibits,
schedules, amendments, modifications or supplements thereto, (ii) the disclosure
statement for the Pre-Packaged Plan (the “Disclosure Statement”) and all other
solicitation materials, (iii) the order confirming the Pre-Packaged Plan (the
“Confirmation Order”), (iv) the order approving the Disclosure Statement (the
“Disclosure Statement Order”), and (v) all other documents identified as
“Restructuring Documents” in the RSA. To the extent set forth in the RSA, the
Restructuring Documents shall also be in form and substance satisfactory to the
Required Consenting RBL Lenders (as defined in the RSA).

 

Current Capital Structure

 

RBL Facility   Indebtedness under that certain reserve-based lending facility
(the “RBL Facility”) among EVEP, as parent, EV Properties, L.P., as borrower,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), the guarantors party thereto, and the lenders signatory
thereto from time to time (the “RBL Lenders”) (as may be amended, supplemented,
amended and restated, or otherwise modified from time to time, the “RBL Credit
Agreement”), comprising revolving loans in an aggregate principal amount
outstanding of not less than $269,000,000 as of the date hereof (the “RBL
Loans”) plus all accrued and unpaid interest, fees and other obligations payable
under the RBL Credit Agreement.

 

 2 

 



 

  “RBL Facility Claims” shall mean any and all Claims (as defined in Bankruptcy
Code section 101(5)) and obligations arising under or related to the RBL
Facility.

 

Senior Notes  

Indebtedness evidenced by those certain 8.00% senior unsecured notes due April
2019 (such notes the “Notes” and, the holders of such notes, the “Noteholders”),
issued pursuant to that certain indenture, dated as of March 22, 2011 (as may be
amended, supplemented, amended and restated, or otherwise modified from time to
time, the “Indenture”), by and among EVEP, EV Energy Finance Corp., the
guarantors party thereto, and U.S. Bank National Association as trustee (the
“Notes Trustee”), in an aggregate principal amount outstanding of $343,348,000.

 

“Notes Claims” shall mean any and all Claims and obligations arising under or
related to the Notes.

      Existing Equity Interests   Ultimate equity interests in EVEP, including
warrants, rights and options to acquire such equity interests (collectively,
“Existing Equity Interests” and, the holders of such Existing Equity Interests,
the “Existing Unitholders”).

 

Treatment of Claims and Interests

 

Administrative Expenses, Tax Claims, and Other Priority Claims   Each holder of
an allowed administrative expense, priority tax Claim or other priority Claim
shall be paid in full in cash on the Effective Date, or in the ordinary course
of business as and when due, or otherwise receive treatment consistent with the
provisions of Bankruptcy Code section 1129(a), in each case, as determined by
the Debtors with the consent of the Required Consenting Noteholders (which
consent shall not be unreasonably withheld, conditioned, or delayed).      
Professional Fee Claims   All final requests for payment for professional
services rendered or costs incurred on or after the petition date of the Chapter
11 Cases (the “Petition Date”) and on or prior to the Effective Date by
professional persons retained by the Debtors or any statutory committee
appointed in the Chapter 11 Cases pursuant to sections 327, 328, 329, 330, 331,
503(b), or 1103 of the Bankruptcy Code must be filed no later than sixty (60)
days after the Effective Date.

 

 3 

 

 

RBL Facility Claims   The RBL Facility Claims shall be allowed in the aggregate
principal amount of approximately $269,237,6002, plus accrued and unpaid
interest as of the Effective Date, plus all fees, expenses and other amounts
that constitute Secured Obligations (as defined in the Guarantee and Collateral
Agreement).3 The reasonable costs, fees and expenses of the Administrative Agent
shall be paid in full, in cash on the Effective Date.          

On the Effective Date, the RBL Credit Agreement shall be amended (the “Amended
RBL Credit Agreement”) in a manner consistent with the RBL Term Sheet and
otherwise in form and substance satisfactory to the Required Consenting
Noteholders, the Required Consenting RBL Lenders, the Debtors and the
administrative agent under the Amended RBL Credit Agreement (the “Exit Facility
Agent”). 

          Each holder of an allowed RBL Facility Claim that votes to accept the
Pre-Packaged Plan (the “Consenting RBL Lenders”) shall receive, in full and
final satisfaction, settlement, release, and discharge of and in exchange for
such Claim, (i) new revolving loans under the Amended RBL Credit Agreement in an
amount equal to the principal amount of RBL Loans held by such Consenting RBL
Lender as of the Effective Date, (ii) cash in an amount equal to the accrued but
unpaid interest payable to such Consenting RBL Lender under the RBL Credit
Agreement as of the Effective Date and (iii) unfunded commitments and letter of
credit participation under the Amended RBL Credit Agreement equal to the
unfunded commitments (if any) and letter of credit participation of such
Consenting RBL Lender as of the Effective Date (it being understood the unfunded
commitments and letter of credit participations of Non-Consenting RBL Lenders
shall not be reallocated amongst the Consenting RBL Lenders and the Reorganized
Debtors shall cash collateralize the letter of credit participations of such
Non-Consenting RBL Lenders)).

 



 



2Subject to increase to the extent of any further borrowings under the RBL
Credit Agreement after the date hereof.

3The Debtors do not anticipate any RBL Claims arising under any Secured Swap
Agreement (as defined in the Guarantee and Collateral Agreement) because such
Secured Swap Agreement will either not be terminated prior to the Effective Date
or will not result in a Claim against the Debtors. To the extent a Secured Swap
Agreement is terminated and results in a Claim, such Claim will be paid in cash
in full on the Effective Date unless the holder thereof elects different
treatment.

 

 4 

 

 

   

Letters of credit issued and outstanding under the existing RBL Credit Agreement
as of the Effective Date shall be deemed issued under the Amended RBL Credit
Agreement, and the Consenting RBL Lenders will hold pro rata participations in
such letters of credit, subject to such Consenting RBL Lender’s commitment
amount.

 

Each holder of an allowed RBL Facility Claim that (x) votes to reject the
Pre-Packaged Plan , or (y) fails to submit a ballot by the voting deadline (the
“Non-Consenting RBL Lenders”) shall receive, in full and final satisfaction,
settlement, release, and discharge of and in exchange for such Claim, (i) new
term loans under a new term loan facility (the “Alternative Term Loan Facility”)
in an amount equal to the RBL Loans held by such holder as of the Effective Date
and (ii) cash in an amount equal to the accrued but unpaid interest payable to
such Non-Consenting RBL Lender under the RBL Credit Agreement as of the
Effective Date. The terms of the Alternative Term Loan Facility shall be as set
forth in the RBL Term Sheet and otherwise in form and substance acceptable to
the Required Consenting Noteholders, the Debtors, the Required Consenting RBL
Lenders and the Exit Facility Agent.

         

The Non-Consenting RBL Lenders shall be deemed party to and bound by the credit
agreement governing the Alternative Term Loan Facility (which may be the Amended
RBL Credit Agreement) as of the Effective Date without the need of such
Non-Consenting RBL Lenders executing signature pages.

         

Intercreditor arrangements in form and substance acceptable to the Exit Facility
Agent, the agent for the Alternative Term Loan Facility (if any), the Required
Consenting RBL Lenders, the Debtors and the Required Consenting Noteholders
shall be incorporated into the Amended RBL Credit Agreement or a separate
intercreditor agreement as such parties may determine. 

      Other Secured Claims   To the extent that any other secured Claims exist,
on or as soon as practicable after the Effective Date, holders of such secured
Claims allowed as of the Effective Date, if not paid previously, shall, at the
option of the Debtors, with the consent of the Required Consenting Noteholders
(which consent shall not be unreasonably withheld, conditioned, or delayed),
either (i) be satisfied by payment in full in cash, (ii) have their Claims
reinstated pursuant to section 1124 of the Bankruptcy Code, or (iii) receive
such other recovery as is necessary to satisfy section 1129 of the Bankruptcy
Code.

 

 5 

 

 

Notes Claims   The Notes Claims shall be allowed in the aggregate principal
amount of approximately $343,348,000, plus accrued and unpaid interest as of the
Petition Date. The reasonable costs, fees and expenses of the Indenture Trustee
as provided under the Indenture shall be paid in full, in cash on the Effective
Date.          

On the Effective Date, in full and final satisfaction, settlement, release, and
discharge of and in exchange for the Notes Claims, each holder of a Notes Claim
shall receive its pro rata share of 95% of the shares of common stock of New
EVEP Parent Inc. (as defined below) (the “New Equity Interests”) (subject to
dilution by the MIP Shares and New Equity Interests issued in respect of the New
Warrants (each as defined below)), which New Equity Interests are expected to be
issued under the Pre-Packaged Plan in reliance on the exemption from the
registration requirements of the Securities Act of 1933, as amended, under
section 1145 of the Bankruptcy Code, or to the extent unavailable, another
available exemption from registration. 

      General Unsecured Claims   On the Effective Date or as soon as reasonably
practicable thereafter, except to the extent that a holder of an allowed general
unsecured claim has already been paid during the Chapter 11 Cases or such holder
agrees to less favorable treatment, in full and final satisfaction, settlement,
release, and discharge of and in exchange for its allowed general unsecured
claim, each holder of an allowed general unsecured claim shall receive, at the
applicable Debtor’s option: (i) if such allowed general unsecured claim is due
and payable on or before the Effective Date, payment in full, in cash, of the
unpaid portion of its allowed general unsecured claim; (ii) if such allowed
general unsecured claim is not due and payable before the Effective Date,
payment in the ordinary course of business consistent with past practices; or
(iii) other treatment, as may be agreed upon by the Debtors, the Required
Consenting Noteholders and the holder of such allowed general unsecured claim,
such that the allowed general unsecured claim shall be rendered unimpaired
pursuant to section 1124(1) of the Bankruptcy Code.

 

 6 

 

 

Existing Equity Interests   On the Effective Date, each Existing Unitholder, in
full and final satisfaction, settlement, release, and discharge of and in
exchange for its Existing Equity Interests, shall receive its pro rata share of
(i) 5% of the New Equity Interests (subject to dilution by the MIP Shares and
New Equity Interests issued in respect of the New Warrants), which New Equity
Interests are expected to be issued under the Pre-Packaged Plan in reliance on
the exemption from the registration requirements of the Securities Act of 1933,
as amended, under section 1145 of the Bankruptcy Code, or to the extent
unavailable, another available exemption from registration and (ii) 5-year
warrants for 8% of the New Equity Interests (subject to dilution by the MIP
Shares), with a strike price set at an equity value at which the Noteholders
would receive a recovery equal to par plus accrued and unpaid interest as of the
Petition Date in respect of the Notes (after taking into account value dilution
on account of the Initial MIP Allocation (as defined below)), (the “New
Warrants”) and with such other terms as are acceptable to the Debtors and the
Required Consenting Noteholders, which New Warrants and New Equity Interests
issuable upon the exercise of such New Warrants are expected to be issued under
the Pre-Packaged Plan in reliance on the exemption from the registration
requirements of the Securities Act of 1933, as amended, under section 1145 of
the Bankruptcy Code, or to the extent unavailable, another available exemption
from registration.       Intercompany Claims   All allowed pre-petition or
post-petition Claims held by a Debtor against any other Debtor shall be
adjusted, continued or discharged to the extent determined appropriate by the
Debtors, with the consent of the Required Consenting Noteholders (which consent
shall not be unreasonably withheld, conditioned, or delayed).       Intercompany
Interests   All equity interests in a Debtor that are held by another Debtor
shall be reinstated for administrative convenience, except to the extent
different treatment is required for the purposes of implementing the Reorganized
Debtors’ Corporate Structure (as defined below), as determined by the Required
Consenting Noteholders, in consultation with the Debtors.

 

 7 

 

 

Other Terms

 

Corporate Structure of Reorganized Debtors   Unless the Required Consenting
Noteholders determine otherwise, in consultation with the Debtors and the
Administrative Agent, the corporate structure of the Reorganized Debtors (the
“Reorganized Debtors’ Corporate Structure”) will result in the Reorganized
Debtors emerging on the Effective Date with New EVEP Parent Inc. (as defined
below), a C-corporation, as the ultimate parent. A summary of the Restructuring
Transactions (as defined below) are described below.       Summary of
Restructuring Transactions   Pursuant to the Plan, the following transactions
(the “Restructuring Transactions”) shall occur in the order specified below:

 

    1. On the Effective Date, (i) the members of the Ad Hoc Committee4 will
contribute their Notes (the “Contributed Notes”) to a newly formed C-corporation
(“New EVEP Parent Inc.”) in exchange for all of the then outstanding New Equity
Interests, (ii) EV Midstream, LP (which will make a “check the box” election to
be taxed as a corporation subsequent to the transfer of its equity to
Acquisition, Inc.), will transfer $790,000 to New EVEP Parent Inc. in exchange
for 79% of preferred equity of New EVEP Parent Inc. (the “Class A Preferred”),
and (iii) the remaining 21% of the Class A Preferred will be distributed to one
or more employees of the Reorganized Debtors (or EnerVest) and/or members of the
New Board (as defined below), as determined by the Debtors and the Required
Consenting Noteholders; provided that such employee(s) and/or member(s) of the
New Board do not own any Existing Equity Interests.  The Class A Preferred is
expected to be issued in reliance on the exemption from the registration
requirements of the Securities Act of 1933, as amended, under section 1145 of
the Bankruptcy Code, or to the extent unavailable, another available exemption
from registration.             2. On the Effective Date and in connection with
step 1, New EVEP Parent Inc. will contribute to a newly formed subsidiary
(“Acquisition Inc.”) (i) the Contributed Notes, (ii) a number of shares of New
Equity Interests sufficient to satisfy (a) the Notes Claims other than the Notes
Claims in respect of the Contributed Notes and (b) shares of New Equity
Interests to be distributed to the Existing Unitholders, and (iii) New Warrants
to be distributed to the Existing Unitholders. In the transaction, New EVEP
Parent Inc. receives all of the stock of Acquisition Inc.

 



 



4“Ad Hoc Committee” means that certain ad hoc group of Senior Noteholders
represented by Akin Gump Strauss Hauer & Feld LLP.

 



 8 

 

 

    3. On the Effective Date, Acquisition Inc. will acquire all of the assets of
EVEP and certain liabilities not discharged, satisfied or as otherwise provided
for under the Pre-Packaged Plan in exchange for (i) the Contributed Notes, (ii)
the New Equity Interests it received from New EVEP Parent Inc., and (iii) the
New Warrants.             4. On the Effective Date, the Company will distribute
the New Equity Interests and the New Warrants, as applicable, it received from
Acquisition Inc. to the (i) Noteholders that did not contribute Contributed
Notes and (ii) Existing Unitholders.

 

    At the conclusion of these steps, the Noteholders will directly own 95% of
the New Equity Interests and 5% will be owned by the Existing Unitholders,
subject in each case to dilution by the MIP Shares, and New Equity Interests
issued in respect of the New Warrants.       Tax Matters   The Restructuring and
the transactions related thereto will be structured to minimize cancellation
of-debt income for the Existing Unitholders and otherwise structured in a tax
efficient manner for the Company and the Noteholders, in each case as mutually
agreed by the Company and the Required Consenting Noteholders, provided that
such structure must not have adverse tax consequences for the Noteholders, as
determined by the Required Consenting Noteholders.       Corporate Governance
Documents   The corporate governance documents for the Reorganized Debtors (the
“Corporate Governance Documents”) shall be in form and substance acceptable to
the Required Consenting Noteholders in their sole discretion; provided that the
Corporate Governance Documents shall also be subject to the consent of the
Debtors (which consent shall not be unreasonably withheld, conditioned, or
delayed). The Corporate Governance Documents shall include a registration rights
agreement for the benefit of the Consenting Noteholders.

 

 9 

 

 

New Board   The board of directors of New EVEP Parent Inc. (the “New Board”)
will consist of 5–7 members, one of whom shall be the chief executive officer of
New EVEP Parent Inc., and the remainder of whom shall be designated by the
Required Consenting Noteholders. Current members of the board of directors of
EVEP who wish to serve on the New Board shall be interviewed by the Consenting
Noteholders.       Class A Preferred   The Class A Preferred will (i) have a
cumulative initial face amount of $1,000,000.00, (ii) be entitled to a
semiannual dividend (which shall be in kind unless New EVEP Parent Inc. elects
otherwise) at the annual rate of 5% unless mutually agreed otherwise by the
Debtors and Required Consenting Noteholders, (iii) be entitled to vote to elect
one director in the event that dividends with respect to such Class A Preferred
shall not have been paid for a period of two consecutive quarters (it being
understood that payment of a dividend in kind shall not be a failure to pay such
dividend), (iv) shall not be able to be redeemed for a period of at least two
(2) years from the Effective Date, (v) shall be optionally redeemable by New
EVEP Parent Inc. (at any time after five (5) years from the Effective Date),
(vi) shall be subject to redemption after 21 years from the Effective Date at
the election of the holders, and (vii) upon a sale, shall receive par plus any
accrued dividends.       Management Incentive Plan; Employment Agreements   The
New Board will adopt a management incentive plan (the “MIP”), pursuant to which
up to 6% of the New Equity Interests outstanding on the Effective Date (on a
fully diluted and fully distributable basis) (the “MIP Shares”) shall be
reserved for grant to participants. Three percent (3%) of the New Equity
Interests outstanding on the Effective Date (on a fully diluted and fully
distributable basis) (i.e., 50% of the maximum amount of MIP Shares) shall be
allocated to participants in the MIP on or shortly following the Effective Date
(the “Initial MIP Allocation”) in a manner mutually agreed by the Company and
the Required Consenting Noteholders. The award granted pursuant to the Initial
MIP Allocation shall vest over the three-year period following the Effective
Date, with one-third of such Initial MIP Allocation vesting on each of the first
three anniversaries of the Effective Date, subject to the participant’s
continued employment on any applicable vesting date. In addition to the time
vesting component applicable to the entire award granted pursuant to the Initial
MIP Allocation, the vesting of 50% of such award also shall be based on the
attainment of specified metrics based upon the performance of the Reorganized
Debtors, which metrics shall be mutually agreed by the Debtors and the Required
Consenting Noteholders. Any grants of the remaining New Equity Interests
constituting MIP Shares shall be based upon the Reorganized Debtors
post-emergence performance and be on such other terms as determined by the New
Board. All of the MIP Shares shall be full value awards (i.e., restricted stock
units (or their equivalent based upon the Reorganized Debtors’ Corporate
Structure)).

 

 10 

 

 

    The Debtors’ existing management employment agreements shall be amended to
account for the Reorganized Debtors’ corporate structure and the other terms of
the Plan.      

New Omnibus Agreement

  On the Effective Date, (i) that certain omnibus agreement by and among
EnerVest, EV Management, EV Energy GP, EVEP and EV Properties, L.P. entered into
on September 29, 2006 (as may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Existing Omnibus Agreement”) shall be
terminated (subject to the satisfaction of any payment obligations thereunder
due and owing in connection with such termination, which payments shall be
agreed to by the Debtors, the Required Consenting Noteholders, and the EnerVest
Omnibus Parties) and be of no further force and effect and (ii) (a) the
Reorganized Debtors and (b) EnerVest and EVOC (the “EnerVest Omnibus Parties”
shall enter into a new omnibus agreement (the “New Omnibus Agreement”) governing
the reimbursement of general and administrative expenses incurred by the
EnerVest Omnibus Parties on behalf of the Reorganized Debtors (the “G&A
Expenses”), which New Omnibus Agreement shall be in form and substance
acceptable to the Debtors, the Required Consenting Noteholders, and the EnerVest
Omnibus Parties, and which also shall be subject to the consent of the
Administrative Agent (which consent shall not be unreasonably withheld).

 

 11 

 

 

    The New Omnibus Agreement shall provide for the payment by the Reorganized
Debtors of a monthly fee (the “Monthly Fee”), which fee shall cover any and all
G&A Expenses incurred by the EnerVest Omnibus Parties on behalf of the
Reorganized Debtors; provided that the New Omnibus Agreement shall also contain
a provision regarding the reimbursement by the Reorganized Debtors of the
EnerVest Omnibus Parties on account of extraordinary expenses not covered by the
Monthly Fee (the “Extraordinary Expenses”), which provision will contain
restrictions and limitations with respect to the Reorganized Debtors’
obligations to provide reimbursement for any such expenses; provided, further,
that the New Omnibus Agreement also shall provide that other than (x) pursuant
to the Monthly Fee and the provisions addressing the reimbursement of
Extraordinary Expenses and (y) any payments that the Reorganized Debtors are
contractually required to make to the EnerVest Parties pursuant to any joint
operating agreements, the Reorganized Debtors shall have no other obligations to
make payments to, or for the benefit of, the EnerVest Omnibus Parties, unless
(A) prior to the Effective Date, such obligation is subject of a separate
written agreement in form and substance acceptable to the Debtors, the Required
Consenting Noteholders, and the EnerVest Parties, and which also shall be
subject to the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) or (B) after the Effective Date, such obligation is
approved by the New Board.       Payroll Process and Employee Benefits  

The Debtors, the Required Consenting Noteholders and the EnerVest Parties shall
negotiate in good faith regarding whether the EnerVest Parties (or any of their
affiliates) will continue to provide, after the Effective Date, payroll
processing, employee benefits and other related services substantially similar
to those in effect on the date hereof (collectively, the “Employee
Services/Benefits”) to or for the benefit of employees of the Reorganized
Debtors. 

          To the extent the EnerVest Parties (or any of their affiliates) agree
to continue to provide such Employee Services/Benefits after the Effective Date,
on or prior to the Effective Date, the Reorganized Debtors and the EnerVest
Parties (or their affiliates) shall enter into a services agreement with respect
thereto, which agreement shall be in form and substance mutually acceptable to
the Debtors, the Required Consenting Noteholders and the EnerVest Parties.      
    To the extent the EnerVest Parties (or their affiliates) do not agree to
continue to provide such Employee Services/Benefits after the Effective Date, on
the Effective Date the Reorganized Debtors shall hire a third-party benefits
provider, which provider will administer new compensation and benefits plans, in
each case acceptable to the Debtors and the Required Consenting Noteholders.

 

 12 

 

 

Other Operating Agreements   Joint operating agreements and other operating
agreements to which the Debtors are currently party shall be modified in a
manner acceptable in form and substance to the Required Consenting Noteholders,
and which modifications, if any, also shall be subject to the consent of the
Administrative Agent (which consent shall not be unreasonably withheld).      
Executory Contracts and Unexpired Leases  

Each executory contract and unexpired lease shall be assumed or rejected as
determined by the Debtors, with the consent of the Required Consenting
Noteholders; provided that the Pre-Packaged Plan shall provide that all
executory contracts and unexpired leases shall be deemed assumed unless
expressly rejected.

 

      Restructuring Expenses   The Debtors shall pay all reasonable and
documented fees and out of pocket expenses of (i) one primary counsel to the Ad
Hoc Committee, Akin Gump Strauss Hauer & Feld LLP, (ii) one local counsel to the
Ad Hoc Committee (if necessary), (iii) one financial advisor to the Ad Hoc
Committee, Intrepid Financial Partners, (iv) one primary counsel for the
Administrative Agent, Simpson Thacher & Bartlett LLP, (v) one local counsel to
the Administrative Agent (if necessary) and (vi) one financial advisor to the
Administrative Agent, RPA Advisors, in each case, that are due and owing after
receipt of applicable invoices, without any requirement for the filing of fee or
retention applications in the Chapter 11 Cases, with any balance(s), including
estimates of fees and expenses to be incurred through the Effective Date, paid
on the Effective Date (collectively, the “Restructuring Expenses”).      
Conditions Precedent to Consummation of the Pre-Packaged Plan  

The Pre-Packaged Plan shall contain customary conditions to effectiveness as may
be agreed upon by the Debtors and the Required Consenting Noteholders and the
Required Consenting RBL Lenders, including, without limitation:

 

 

    · the Amended RBL Credit Agreement and, if necessary, the Alternative Term
Loan Facility, including, in each case, all documentation related thereto, shall
be in form and substance consistent with the RBL Term Sheet and otherwise in
form and substance acceptable to the Debtors, the Required Consenting RBL
Lenders, the Exit Facility Agent and the Required Consenting Noteholders;

 

 13 

 

 

    · the New Omnibus Agreement shall be in form and substance acceptable to the
Debtors, the Required Consenting Noteholders, and the EnerVest Omnibus Parties,
and also shall be subject to the consent of the Administrative Agent (which
consent shall not be unreasonably withheld);             · the joint operating
agreements and other operating agreements to which the Company is currently a
party shall be modified in a manner in form and substance acceptable to the
Debtors, and the Required Consenting Noteholders and which modifications, if
any, also shall be subject to the consent of the Administrative Agent (which
consent shall not be unreasonably withheld);             ·

the New Warrants and the agreement governing the New Warrants (the “New Warrant
Agreement”) shall be in form and substance acceptable to the Debtors, the
Required Consenting Noteholders and the EnerVest Parties;

 

    · the Corporate Governance Documents and any organizational documents for
the Reorganized Debtors shall be in form and substance acceptable to the
Required Consenting Noteholders in their sole discretion; provided that the
Corporate Governance Documents shall also be subject to the consent of the
Debtors (which consent shall not be unreasonably withheld, conditioned or
delayed);             · the Bankruptcy Court shall have entered the Disclosure
Statement Order, in form and substance acceptable to the Debtors, the Required
Consenting RBL Lenders and the Required Consenting Noteholders;             ·
the Bankruptcy Court shall have entered the Confirmation Order in form and
substance acceptable to the Debtors, the Required Consenting RBL Lenders and the
Required Consenting Noteholders, which order shall have become a final order
that is not stayed;             · the Debtors shall have paid the Restructuring
Expenses in full, in cash; and

 



 14 

 

 

    · the Debtors shall have received all governmental or other approvals
required to effectuate the terms of the Pre-Packaged Plan.

 

Retained Causes of Action   The Pre-Packaged Plan shall contain customary
provisions regarding retention of causes of action.       Debtor and Third Party
Releases   “Released Party” means, collectively, in each case solely in their
respective capacities as such: (a) the Debtors and the Reorganized Debtors; (b)
the Consenting Noteholders and all other Noteholders; (c) the Notes Trustee; (d)
the Ad Hoc Committee and its members; (d) the Consenting RBL Lenders; (e) the
Administrative Agent; (f) each of the EnerVest Parties; and (g) with respect to
each of the foregoing entities described in clauses (a) through (f), such
entity’s current and former affiliates, partners, subsidiaries, officers,
directors, principals, employees, agents, managed funds, advisors, attorneys,
accountants, investment bankers, consultants, representatives, and other
professionals, together with their respective successors and assigns, in each
case in their capacity as such.           Debtor Releases. Pursuant to section
1123(b) of the Bankruptcy Code, and except as otherwise specifically provided in
the Plan, on and after the Effective Date, the Released Parties shall be deemed
released and discharged by the Debtors, their estates, and the Reorganized
Debtors from any and all claims, obligations, debts, rights, suits, damages,
causes of action, remedies, and liabilities whatsoever, including any derivative
claims asserted on behalf of the Debtors or Reorganized Debtors, whether known
or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that the Debtors, their respective estates or the
Reorganized Debtors would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the holder of any
claim or equity interest or other entity, based on or relating to, or in any
manner arising from, in whole or in part, the Debtors, the Reorganized Debtors,
the Restructuring, the Chapter 11 Cases, the purchase, sale, or rescission of
the purchase or sale of any security or loans of the Debtors or the Reorganized
Debtors, the subject matter of, or the transactions or events giving rise to,
any claim or equity interest that is treated in the Pre-Packaged Plan, the
business or contractual arrangements between any Debtor and any Released Party,
the restructuring of claims and equity interests prior to or in the Chapter 11
Cases, the RSA, the negotiation, formulation, or preparation of the Pre-Packaged
Plan, the Disclosure Statement, or any other Restructuring Documents, any other
act or omission, transaction, agreement, event, or other occurrence taking place
on or before the Effective Date, other than claims or liabilities arising out of
or relating to any act or omission of a Released Party that constitutes fraud,
willful misconduct or gross negligence; provided that the foregoing shall not
operate to waive and release any claims, obligations, debts, rights, suits,
damages, causes of action, or remedies of the Debtors or Reorganized Debtors (x)
expressly preserved by the Pre-Packaged Plan or (y) arising under or related to
any agreements or documents executed to implement the Pre-Packaged Plan and the
Restructuring or assumed pursuant to the Pre-Packaged Plan.

 

 15 

 

 

    Third-Party Releases. As of the Effective Date, (a) the Consenting
Noteholders; (b) the Consenting RBL Lenders; (c) the Notes Trustee; (d) the
Administrative Agent; (e) the EnerVest Parties; (f) each holder of a Claim
entitled to vote to accept or reject the Pre-Packaged Plan that (i) votes to
accept the Pre-Packaged Plan or (ii) votes to reject the Pre-Packaged Plan or
does not vote to accept or reject the Pre-Packaged Plan but does not
affirmatively elect to “opt out” of being a releasing party by timely objecting
to the Pre-Packaged Plan’s third-party release provisions; (g) each holder of a
Claim or Existing Equity Interest that is Unimpaired and presumed to accept the
Pre-Packaged Plan; (h) each holder of a Claim or Existing Equity Interest that
is deemed to reject the Pre-Packaged Plan that does not affirmatively elect to
“opt out” of being a releasing party by timely objecting to the Pre-Packaged
Plan’s third-party release provisions; and (i) with respect each of the Debtors,
the Reorganized Debtors and the foregoing entities described in clauses (a)
through (h), such entities’ current and former affiliates, and such entities’
and such affiliates’ partners, subsidiaries, predecessors, current and former
directors, managers, officers, equity holders (regardless of whether such
interests are held directly or indirectly), members, officers, principals,
employees, agents, managed accounts or funds, advisors, attorneys, accountants,
investment bankers, consultants, representatives, management companies, fund
advisors, and other professionals, together with their respective successors and
assigns, in each case in their capacity as such, shall be deemed to have
conclusively, absolutely, unconditionally, irrevocably, and forever released and
discharged the Debtors, the Reorganized Debtors and the Released Parties from
any and all claims, equity interests, obligations, debts, rights, suits,
damages, causes of action, remedies, and liabilities whatsoever, including any
derivative claims asserted on behalf of a Debtor or Reorganized Debtor, whether
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise, that such Person would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any
manner arising from, in whole or in part, the Debtors, the Reorganized Debtors,
the Restructuring, the Chapter 11 Cases, the RSA, the purchase, sale, or
rescission of the purchase or sale of any security or loans of the Debtors, the
subject matter of, or the transactions or events giving rise to, any claim or
equity interest that is treated in the Pre-Packaged Plan, the business or
contractual arrangements between any Debtor and any Released Party, the
restructuring of claims and equity interests prior to or in the Chapter 11
Cases, the negotiation, formulation, or preparation of the Pre-Packaged Plan,
the Disclosure Statement, or any other Restructuring Documents, any other act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date, other than claims or liabilities arising out of or
relating to any act or omission of a Released Party that constitutes fraud,
willful misconduct or gross negligence; provided that the foregoing shall not
operate to waive and release any claims, obligations, debts, rights, suits,
damages, causes of action, or remedies of the Debtors or Reorganized Debtors (x)
expressly preserved by the Pre-Packaged Plan or (y) arising under or related to
any agreements or documents executed to implement the Pre-Packaged Plan and the
Restructuring or assumed pursuant to the Pre-Packaged Plan.

 

 16 

 





Exhibit B to the Restructuring Support Agreement

 



 



Execution Version

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Summary of Terms and Conditions

 

March 13, 2018

 



 

 

Set forth below is a summary of the principal terms and conditions for the
Amended Revolving Credit Facility (defined below) and does not constitute a
commitment to lend or otherwise provide any financing. Any commitment will be
set forth in the Restructuring Support Agreement to which this Exhibit B is
attached and be subject to the satisfaction of the conditions precedent
contemplated herein. Unless otherwise indicated, capitalized terms used but not
defined herein have the meanings set forth in the Existing Credit Agreement
(defined below).

 

I.Parties

 

Borrower: EV Properties, L.P. (as such entity may be reorganized pursuant to an
Acceptable Plan of Reorganization (as defined below)) (the “Borrower”).    
Parent New EVEP Parent, Inc. (as defined in the Restructuring Support Agreement)
(the “Parent”).     Guarantors: Each of the Borrower’s direct and indirect,
existing and future, wholly-owned material subsidiaries (the “Subsidiaries”) and
the Parent (each a “Guarantor”, collectively, the “Guarantors” and, together
with the Borrower, the “Loan Parties”).     Sole Lead Arranger and Sole
Bookrunner: JPMorgan Chase Bank, N.A. (“JPMorgan” and in such capacity, the
“Lead Arranger”).     Administrative Agent: JPMorgan (in such capacity, the
“Administrative Agent”).     Syndication Agent: Wells Fargo Bank, National
Association (in such capacity, the “Syndication Agent”).     Co-Documentation
Agents: BBVA Compass and Citibank, N.A. (collectively, in such capacity, the
“Co-Documentation Agents”); and together with the Administrative Agent and the
Syndication Agent, each an “Agent.”     Lenders: A syndicate of banks, financial
institutions and other entities consisting of Participating Lenders1, including
JPMorgan, [and Non-Participating Lenders2] arranged by the Lead Arranger
(collectively, the “Lenders”).

 

 

1A “Participating Lender” is a Lender that (i) executes the Restructuring
Support Agreement or (ii) does not execute the Restructuring Support Agreement
but votes to accept an Acceptable Plan of Reorganization.

 

2A “Non-Participating Lender” is a Lender that (i) does not execute the
Restructuring Support Agreement and (ii) (x) votes to reject an Acceptable Plan
of Reorganization or (y) fails to properly submit a ballot.

 

 

 



 

II.Amended Revolving Credit Facility

 

Type and Amount of Facility: A revolving credit facility (the “Amended Revolving
Credit Facility”) in the maximum amount of $1.0 billion (the loans thereunder,
the “Revolving Credit Loans”).       Availability: The Amended Revolving Credit
Facility shall be available on a revolving basis during the period commencing on
the Closing Date and ending on the Revolving Credit Termination Date (defined
below) in accordance with the terms hereof.  Amounts available under the Amended
Revolving Credit Facility at any time shall equal the lesser of the Aggregate
Maximum Credit Amounts and the Borrowing Base then in effect, minus the sum of
the total credit exposure of the Participating Lenders under the Amended
Revolving Credit Facility (the “Revolving Credit Exposure”), the principal
amount of all outstanding Alternative Term Loans and unfunded Commitments of the
Non-Participating Lenders under the Existing Credit Agreement immediately prior
to the Closing Date which are not assumed by Participating Lenders.     Letters
of Credit: Same as Existing Credit Agreement, provided that as of the Closing
Date the LC Commitment shall equal $50.0 million. Letters of Credit outstanding
under the Existing Credit Agreement shall be deemed issued and outstanding under
the Amended Revolving Credit Facility.     Borrowing Base: Same as Existing
Credit Agreement; provided:       The Borrowing Base will be $325.0 million from
Closing Date until, subject to any Automatic Adjustments (as defined below),
April 1, 2019; provided, no party shall request an Interim Redetermination prior
to April 1, 2019.         The initial Scheduled Redetermination shall occur no
later than April 1, 2019 (the “Initial Scheduled Redetermination”) (with no
decrease of the Borrowing Base, other than any Automatic Adjustments, to take
effect before such date), based upon the year-end report(s) prepared by Wright &
Co., Cawley, Gillespie & Associates, Inc., or other nationally recognized
independent reserve engineer(s) dated as of December 31, 2018 (the “Initial
Reserve Report”) and other related information.  

 



  2 

 



 

  The Borrowing Base shall be subject to automatic reductions (each an
“Automatic Adjustment”) between redeterminations in connection with:       (i)
certain sales or other dispositions (including casualty events) of proved oil
and gas reserves included in the most recently delivered Reserve Report, with an
aggregate fair market value (as determined by the Administrative Agent)
exceeding five percent (5%) of the Borrowing Base then in effect, (ii) any early
termination or monetization of or creation of offsetting positions with respect
to any hedge or swap agreements given lending value in the then effective
Borrowing Base which, when taken together (net of any replacement hedge or swap
agreements), have an aggregate lending value exceeding five percent (5%) of the
Borrowing Base then in effect, (iii) the issuance of any permitted Unsecured
Funded Debt (as defined below) and (iv) the Borrower’s inability, following the
expiration of a 60-day cure period, to provide title information with respect to
eighty-five percent (85%) of the Oil and Gas Properties included in the most
recently delivered Reserve Report.       As used in the Facility Documentation
(defined below), “Borrowing Base Deficiency” shall mean, at any time, the sum of
the total Revolving Credit Exposure and the principal amount of all outstanding
Alternative Term Loans exceeds the Borrowing Base then in effect.

 

Maturity: February 26, 2021 (the “Revolving Credit Termination Date”).    
Purpose: The proceeds of the Revolving Credit Loans shall be used to amend and
restate the Existing Credit Agreement and related Loan Documents, to finance the
Loan Parties’ emergence from the Chapter 11 Cases (as defined in the
Restructuring Term Sheet) and for general corporate purposes (including
financing working capital needs) of the Borrower and its Subsidiaries in the
ordinary course of business.     Non-Participating Term Loan: Non-Participating
Lenders shall receive term loans (the “Alternative Term Loans”) subject to the
following terms:

 

  (a)     Alternative Term Loans shall bear interest at a rate equal to LIBOR
plus 1.250% per annum and mature on the fifth anniversary of the Closing Date;  
    (b)     Alternative Term Loans shall be secured equally and ratably with the
Revolving Credit Loans;       (c)     Alternative Term Loans shall not amortize
or be prepaid prior to the termination and repayment in full of the Amended
Revolving Facility; provided, if the Revolving Credit Loans are required to be
prepaid with the proceeds of any sales or other dispositions (including casualty
events) of Property then the Alternative Term Loans shall be prepaid pro rata,
subject to customary exceptions and the expiration of a one year reinvestment
option; provided, further, that the Alternative Term Loans may be prepaid with
the proceeds of an issuance of equity interests (other than Disqualified Capital
Stock) of the Borrower or prepaid with the proceeds of permitted refinancing
debt on terms to be agreed.

 

  3 

 



 

  (d)     The Loan Parties shall not be required to make any representations,
warranties or covenants in connection with the Alternative Term Loans and
defaults applicable to the Alternative Term Loans shall be limited to payment
and bankruptcy Events of Default applicable to the Revolving Credit Loans;      
(e)     The voting rights of Non-Participating Lenders under the Facility
Documentation shall be restricted to matters concerning Alternative Term Loan
economics and other items materially adverse to such Lenders.

 

III.Certain Payment Provisions

 

Facility Fees, Letter of Credit Fees and Interest Rates  for Participating
Lenders: Same as Existing Credit Agreement; provided, as used in the Facility
Documentation, “Borrowing Base Utilization Percentage” shall mean, as of any
day, the fraction expressed as a percentage the numerator of which is the sum of
the Revolving Credit Exposures on such day plus the aggregate principal amount
of all outstanding Alternative Term Loans, and the denominator of which is the
Borrowing Base in effect on such day.     Upfront Fees: Forty-five (45) basis
points on each Participating Lender’s final allocated commitment under the
Borrowing Base on the Closing Date.     Prepayments and Commitment Reductions:
Same as Existing Credit Agreement.

 

IV.Certain Conditions

 

Initial Conditions: The availability of the Amended Revolving Credit Facility
shall be conditioned upon satisfaction of conditions precedent which are usual
and customary for financings of this type, including, among other things, the
following (the date upon which all such conditions precedent shall be satisfied,
the “Closing Date”):       (a)     The Loan Parties shall have executed and
delivered satisfactory definitive financing documentation with respect to the
Amended Revolving Credit Facility and, if applicable, the Alternative Term Loans
(the “Credit Documentation”) and the associated collateral security
documentation (the “Collateral Documentation”; together with the Credit
Documentation, the “Facility Documentation”).

 

  4 

 



 

  (b)     The Lenders, the Administrative Agent and the Lead Arranger shall have
received all fees required to be paid, and all expenses for which invoices have
been presented, on or before the Closing Date.       (c)     All governmental
and third party approvals necessary or, in the discretion of the Administrative
Agent, advisable in connection with the financing contemplated hereby and the
continuing operations of the Loan Parties shall have been obtained and be in
full force and effect.       (d)     The Participating Lenders shall have
received satisfactory pro forma, consolidated and consolidating financial
statements of the Parent and its subsidiaries for the most recent fiscal quarter
ended prior to the Closing Date.       (e)     The Administrative Agent shall be
reasonably satisfied that the Collateral Documentation creates first priority,
perfected liens and security interests on (i) one hundred percent (100%) of the
equity interests in the Borrower and each Guarantor (other than Parent) and (ii)
substantially all other assets of the Loan Parties (other than certain excluded
assets and subject to certain permitted liens and other customary exceptions),
including a first priority perfected lien on (A) all cash and cash equivalents
held in deposit accounts (other than excluded accounts) and securities accounts
and (B) not less than ninety-five percent (95%) of the value of the Oil and Gas
Properties evaluated in the Pre-Petition Reserve Report.3       (f)     (i) the
Restructuring Support Agreement shall be in full force effect as to Lenders
under the Existing Credit Agreement holding no less than 66.667% of the
“Revolving Credit Exposure” thereunder; (ii) the Acceptable Plan of
Reorganization shall have been confirmed by the Bankruptcy Court pursuant to a
confirmation order in form and substance satisfactory to the Administrative
Agent, which order has become a final order (unless the Administrative Agent
waives the need for a final order); (iii) all conditions to the effectiveness of
the Acceptable Plan of Reorganization shall have been satisfied or waived in
accordance with the terms of the Acceptable Plan of Reorganization (other than
the closing of the Amended Revolving Credit Facility); and (iv) the effective
date of such Acceptable Plan of Reorganization shall have occurred (or shall
occur contemporaneously with the closing of the Amended Revolving Credit
Facility).

 

 



3The “Pre-Petition Reserve Report” means the Reserve Report most recently
delivered in connection with the Existing Credit Agreement.

 

 

  5 

 

 



  (g)     The Administrative Agent shall have received, at least five days prior
to the Closing Date, all documentation and other information regarding the Loan
Parties requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.      
(h)     The Participating Lenders shall have received such legal opinions,
certificates (including certificates of a secretary and a responsible officer of
the Parent, Borrower or such other Loan Party, as applicable, a solvency
certificate and a compliance certificate), documents and other instruments as
are customary for transactions of this type or as the Administrative Agent may
reasonably request, in each case in form and substance reasonably acceptable to
the Administrative Agent.       (i)      The Administrative Agent shall have
received title information reasonably satisfactory to the Administrative Agent
in form and substance, on at least 85% of the total value of the Oil and Gas
Properties evaluated in the Pre-Petition Reserve Report.       The term
“Acceptable Plan of Reorganization” means a plan of reorganization having the
terms and conditions consistent in all respects with the Restructuring Term
Sheet attached to the Restructuring Support Agreement as Exhibit A (as in effect
on the date hereof or amended in accordance with the terms of the Restructuring
Support Agreement) and otherwise in form and substance satisfactory to the
Administrative Agent and the Required Consenting RBL Lenders under the
Restructuring Support Agreement; provided, however, that any modifications to
the terms of such plan of reorganization as reflected in the Restructuring Term
Sheet as in effect on the date hereof that (i) adversely impacts the treatment
of the claims of the Participating Lenders which will issue or will be deemed to
issue Revolving Credit Loans on the Closing Date, (ii) alters the proposed debt
capital structure of the Reorganized Debtors or (iii) creates any new material
obligations on the Participating Lenders other than as contemplated herein and
in the Restructuring Term Sheet as of the date hereof, shall require the consent
of all Participating Lenders; provided, further, however, if any Participating
Lender does not provide such consent, but consent is otherwise provided by
Required Consenting RBL Lenders, such Participating Lender will be deemed a
Non-Participating Lender.  For purposes of this paragraph, the terms
“Reorganized Debtors”, “Required Consenting RBL Lenders” and “Restructuring Term
Sheet” have the meaning given such terms in the Restructuring Support Agreement.
    On-Going Conditions: Same as Existing Credit Agreement.

 

  6 

 

 

V.Certain Documentation Matters

 



  The Credit Documentation shall contain representations, warranties, covenants
and events of default substantially similar to those contained in the Existing
Credit Agreement with such modifications as are set forth herein or as are
customary for financings of this type (including modification of baskets and
thresholds to be agreed), including the following:     Financial Covenants:
Commencing with the first full fiscal quarter ended after the Closing Date:

 

1.Ratio of Total Debt to EBITDAX for the most recent period of four fiscal
quarters for which financial statements are available (the “Leverage Ratio”) not
in excess of 4.0 to 1.0.

 

2.Ratio of (i) consolidated current assets (including unused availability under
the Amended Revolving Credit Facility, but excluding non-cash assets under FAS
133) to (ii) consolidated current liabilities (excluding non-cash obligations
under FAS 133 and current maturities under this Agreement) not less than 1.0 to
1.0.

 



  For purposes of determining the ratio of Total Debt to EBITDAX for the first
three fiscal quarters of the Parent following the Closing Date, EBITDAX shall
equal (i) EBITDAX for the first such fiscal quarter multiplied by 4, (ii)
EBITDAX for the first two such fiscal quarters multiplied by 2 and (iii) EBITDAX
for the first three such fiscal quarters multiplied by 4/3, respectively.    
Unsecured Funded Debt: After the date of the Initial Scheduled Redetermination,
the Borrower and/or one or more of its Subsidiaries may issue unsecured funded
debt (in whatever form, “Unsecured Funded Debt”) in an aggregate principal
amount at any time outstanding not to exceed $350 million; provided that, at the
time of such issuance, (i) no Default, Event of Default or Borrowing Base
Deficiency shall have occurred and be continuing or result therefrom, (ii) pro
forma Leverage Ratio not in excess of 3.5 to 1.0, (iii) such Unsecured Funded
Debt does not have any scheduled amortization or any required repurchase or
redemption (other than a required offer to repurchase or redeem as a result of a
change in control or asset sale) prior to 181 days after the Revolving Credit
Termination Date and (iv) the Borrowing Base shall be reduced by an amount equal
to the product of 0.25 multiplied by the stated principal amount of such
Unsecured Funded Debt.

 

  7 

 



 

  The Borrower will not, and will not permit any Subsidiary to: (i) call, make
or offer to make any optional or voluntary redemption of or otherwise optionally
or voluntarily redeem (whether in whole or in part) any Unsecured Funded Debt,
except that the Borrower may prepay Unsecured Funded Debt with the net cash
proceeds of a new issuance of Unsecured Funded Debt or any sale of equity
interests (other than Disqualified Capital Stock) of the Parent or (ii) amend,
modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Unsecured
Funded Debt if the effect thereof would be to shorten its maturity to a date
prior to the date that is 181 days after the Revolving Credit Termination Date
or increase the amount of any payment of principal thereof or increase the rate
or shorten any period for payment of interest thereon.     Restricted Payments:
The Loan Parties may (i) declare and pay dividends or distributions to other
Loan Parties, (ii) make Restricted Payments to officers, directors, employees,
or other participants pursuant to incentive compensation plans, (iii) declare
and pay dividends or distributions with respect to their equity interests solely
in additional shares of its equity interests (other than Disqualified Capital
Stock) and (iv) following the Initial Scheduled Redetermination, the Loan
Parties may make Restricted Payments so long as (A) no Default, Event of Default
or Borrowing Base Deficiency has occurred and is continuing or would result
therefrom, (B) the Loan Parties’ pro forma Leverage Ratio is less than 2.75 to
1.0 and (C) immediately after giving effect to such payment the Borrower shall
have unused availability under the Borrowing Base equal to or greater than
fifteen percent (15%) of the Borrowing Base then in effect.

 



Minimum Hedging Agreements:Not later than the 60th day following the Closing
Date, Loan Parties shall enter into Swap Agreements with one or more
Participating Lenders in respect of commodities the notional volumes for which
(when aggregated with other commodity Swap Agreements then in effect other than
with respect to puts or floors and basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) equal or exceed, as of the date such
Swap Agreements are executed, seventy percent (70%) of the reasonably
anticipated projected production from proved developed producing reserves
evaluated in the Pre-Petition Reserve Report for each month during the period in
which such Swap Agreements are in effect for each of crude oil, natural gas and
natural gas liquids, calculated separately, for the 18 month period commencing
on the date such Swap Agreements are executed; provided, the Borrower may
exclude from such calculation the reasonably anticipated projected production
from Oil and Gas Properties which are identified in the Credit Documentation at
the Closing Date.     The “Existing Credit Agreement” means that certain Second
Amended and Restated Credit Agreement dated as of April 26, 2011 (as amended,
modified or otherwise supplemented prior to the Closing Date) among EV Energy
Partners, L.P., as parent, EV Properties, L.P., as borrower, the lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as administrative agent,
and the other agents from time to time party thereto.

 







  8 

 







Exhibit C to the Restructuring Support Agreement

 

Form of Transferee Joinder

 

This joinder (this “Joinder”) to the Restructuring Support Agreement (the
“Agreement”), dated as of March 13, 2018, by and among: (i) EV Energy Partners,
L.P. (“EVEP”), EV Energy GP, LP EV Management LLC, and certain of EVEP’s wholly
owned subsidiaries, (ii) the Consenting Noteholders, (iii) the EnerVest Parties,
and (iv) the Consenting RBL Lenders, is executed and delivered by
[________________] (the “Joining Party”) as of [________________]. Each
capitalized term used herein but not otherwise defined shall have the meaning
ascribed to it in the Agreement.

 

1.          Agreement to be Bound. The Joining Party hereby agrees to be bound
by all of the terms of the Agreement, a copy of which is attached to this
Joinder as Annex 1 (as the same has been or may be hereafter amended, restated,
or otherwise modified from time to time in accordance with the provisions
thereof). The Joining Party shall hereafter be deemed to be a Party for all
purposes under the Agreement and one or more of the entities comprising the
[Consenting Noteholders/Consenting RBL Lenders/EnerVest Parties].

 

2.          Representations and Warranties. The Joining Party hereby represents
and warrants to each other Party to the Agreement that, as of the date hereof,
such Joining Party (a) is the legal or beneficial holder of, and has all
necessary authority (including authority to bind any other legal or beneficial
holder) with respect to, the [Notes Claims/RBL Claims/claims] identified below
its name on the signature page hereof, and (b) makes, as of the date hereof, the
representations and warranties set forth in Section 18 of the Agreement to each
other Party.

 

3.          Governing Law. This Joinder shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.

 

4.          Notice. All notices and other communications given or made pursuant
to the Agreement shall be sent to:

 

To the Joining Party at:

 

[JOINING PARTY]
[ADDRESS]
Attn:
Facsimile: [FAX]
EMAIL:

 

 

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

  [JOINING PARTY]         Holdings: $__________________ of [Debt]     Under the
[Indenture/Credit Agreement]

 

 2 

 



Annex 1 to the Form of Transferee Joinder

 

 

 